







--------------------------------------------------------------------------------

Published CUSIP Number: 74587JAC8
TERM LOAN AGREEMENT
Dated as of
September 30, 2015
among
PULTEGROUP, INC.,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------




15345862_8

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Page
Article I. Definitions and Accounting Terms- 1 -
1.01Defined Terms    - 1 -
1.02Other Interpretive Provisions    - 21 -
1.03Accounting Terms    - 21 -
1.04Rounding    - 22 -
1.05Times of Day; Rates    - 22 -
Article II. The Commitments and Borrowings- 22 -
2.01Loans    - 22 -
2.02Borrowings, Conversions and Continuations of Loans    - 22 -
2.03Prepayments    - 23 -
2.04Termination of Commitments    - 24 -
2.05Repayment of Loans    - 24 -
2.06Interest    - 24 -
2.07Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    - 25 -
2.08Evidence of Debt    - 25 -
2.09Payments Generally; Administrative Agent’s Clawback    - 26 -
2.10Sharing of Payments by Lenders    - 27 -
2.11Extension of Maturity Date.    - 28 -
2.12Defaulting Lenders    - 29 -
Article III. Taxes, Yield Protection and Illegality- 30 -
3.01Taxes    - 30 -
3.02Illegality    - 34 -
3.03Inability to Determine Rates    - 34 -
3.04Increased Costs; Reserves on Eurodollar Rate Loans    - 35 -
3.05Compensation for Losses    - 36 -
3.06Mitigation Obligations; Replacement of Lenders    - 37 -
3.07Survival    - 37 -
Article IV. Conditions Precedent- 37 -
4.01Conditions to Closing Date    - 37 -
4.02Conditions to all Borrowings    - 39 -
Article V. Representations and Warranties- 40 -
5.01Financial Condition    - 40 -
5.02No Material Change    - 40 -
5.03Organization and Good Standing    - 40 -
5.04Due Authorization    - 40 -
5.05No Conflicts    - 40 -
5.06Consents    - 41 -
5.07Enforceable Obligations    - 41 -
5.08No Default    - 41 -
5.09Liens    - 41 -
5.10Indebtedness    - 41 -

15345862_8    2

--------------------------------------------------------------------------------




5.11Litigation    - 41 -
5.12Taxes    - 41 -
5.13Compliance with Law    - 41 -
5.14ERISA    - 41 -
5.15Subsidiaries    - 42 -
5.16Use of Proceeds    - 43 -
5.17Government Regulation    - 43 -
5.18Environmental Matters    - 43 -
5.19Intellectual Property    - 44 -
5.20Solvency    - 44 -
5.21Investments    - 44 -
5.22Disclosure    - 44 -
5.23Licenses, Etc    - 44 -
5.24Burdensome Restrictions    - 44 -
5.25Labor Contracts and Disputes    - 45 -
5.26Broker’s Fees    - 45 -
5.27OFAC    - 45 -
5.28Anti-Corruption Laws    - 45 -
Article VI. Affirmative Covenants- 45 -
6.01Information Covenants    - 45 -
6.02Financial Covenants    - 49 -
6.03Preservation of Existence and Franchises    - 49 -
6.04Books and Records    - 49 -
6.05Compliance with Law    - 49 -
6.06Payment of Taxes and Other Indebtedness    - 49 -
6.07Insurance    - 50 -
6.08Maintenance of Property    - 50 -
6.09Performance of Obligations    - 50 -
6.10Use of Proceeds    - 50 -
6.11Audits/Inspections    - 50 -
6.12Additional Credit Parties    - 50 -
6.13Anti-Corruption Laws    - 51 -
6.14Stock Exchange Listing    - 51 -
Article VII. Negative Covenants- 51 -
7.01Indebtedness    - 51 -
7.02Liens    - 52 -
7.03Nature of Business    - 52 -
7.04Consolidation and Merger    - 52 -
7.05Sale or Lease of Assets    - 52 -
7.06Sale and Leaseback    - 52 -
7.07Advances, Investments and Loans    - 53 -
7.08Transactions with Affiliates    - 53 -
7.09Fiscal Year; Organizational Documents    - 53 -
7.10No Limitations    - 53 -
7.11No Other Negative Pledges    - 53 -
7.12Other Indebtedness    - 54 -
7.13Borrowing Base Limitations    - 54 -

15345862_8    3

--------------------------------------------------------------------------------




7.14Sanctions    - 54 -
7.15Anti-Corruption Laws    - 54 -
Article VIII. Events of Default and Remedies- 54 -
8.01Events of Default    - 54 -
8.02Remedies Upon Event of Default    - 57 -
8.03Application of Funds    - 57 -
Article IX. Administrative Agent- 57 -
9.01Appointment and Authority    - 57 -
9.02Rights as a Lender    - 58 -
9.03Exculpatory Provisions    - 58 -
9.04Reliance by Administrative Agent    - 59 -
9.05Delegation of Duties    - 59 -
9.06Resignation of Administrative Agent    - 60 -
9.07Non-Reliance on Administrative Agent and Other Lenders    - 60 -
9.08No Other Duties, Etc    - 61 -
9.09Administrative Agent May File Proofs of Claim    - 61 -
Article X. Miscellaneous- 61 -
10.01Amendments, Etc    - 61 -
10.02Notices; Effectiveness; Electronic Communication    - 63 -
10.03No Waiver; Cumulative Remedies; Enforcement    - 65 -
10.04Expenses; Indemnity; Damage Waiver    - 65 -
10.05Payments Set Aside    - 67 -
10.06Successors and Assigns    - 67 -
10.07Treatment of Certain Information; Confidentiality    - 71 -
10.08Right of Setoff    - 72 -
10.09Interest Rate Limitation    - 72 -
10.10Counterparts; Integration; Effectiveness    - 72 -
10.11Survival of Representations and Warranties    - 73 -
10.12Severability    - 73 -
10.13Replacement of Lenders    - 73 -
10.14Governing Law; Jurisdiction; Etc    - 74 -
10.15Waiver of Jury Trial    - 75 -
10.16No Advisory or Fiduciary Responsibility    - 75 -
10.17Electronic Execution of Assignments and Certain Other Documents    - 75 -
10.18USA PATRIOT Act    - 76 -
10.19Time of the Essence    - 76 -
SIGNATURES    - S-1 -

15345862_8    4

--------------------------------------------------------------------------------




SCHEDULES
2.01    Commitments
5.09    Existing Liens
5.10    Existing Indebtedness
5.11    Litigation
5.15    Subsidiaries
5.21    Investments
5.25    Labor Contracts and Disputes
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Loan Notice
B    Note
C    Compliance Certificate
D-1    Assignment and Assumption
D-2    Administrative Questionnaire
E    Guaranty
F    Opinion Matters
G    Forms of U.S. Tax Compliance Certificates



15345862_8    5

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of September 30,
2015 among PULTEGROUP, INC., a Michigan corporation (“Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
Borrower has requested that the Lenders provide a term loan facility, and the
Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

1

--------------------------------------------------------------------------------




Article I.Definitions and Accounting Terms
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means, by any Person, the acquisition by such Person of the Equity
Interests or all or substantially all of the assets of another Person, whether
or not involving a merger or consolidation with such Person.
“Additional Credit Party” means each Person that becomes a Guarantor after the
Closing Date, as provided in Section 6.12 or otherwise.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify to Borrower and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Term Loan Agreement.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt to Capitalization Ratio as set forth below:
Level
Debt to Capitalization Ratio
Base Rate Applicable Rate
Eurodollar Rate Applicable Rate
1
< 25%
0.075%
1.075%
2
> 25% - < 35%
0.200%
1.200%
3
> 35% - < 45%
0.450%
1.450%
4
> 45%
0.950%
1.950%



Any increase or decrease in the Applicable Rate resulting from a change in the
Debt to Capitalization Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.

2

--------------------------------------------------------------------------------




The Applicable Rate in effect from the Closing Date until adjusted as set forth
herein shall be determined based upon Pricing Level 1.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.07(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, SunTrust Robinson Humphrey, Inc., and
Citigroup Global Markets Inc., each in their capacity as joint lead arranger and
joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2014, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (1/2 of 1%), (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate,” and (c) the one-month Eurodollar Rate
plus one percent (1.0%); and if the Base Rate shall be less than zero (0), such
rate shall be deemed zero (0) for purposes of this Agreement. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Borrowing Base” means, from time to time, the sum of the following amounts
(without duplication), all as reflected from time to time in accordance with
GAAP consistently applied in the consolidated balance sheet of Borrower:



3

--------------------------------------------------------------------------------




(a)    one hundred percent (100%) of the Credit Parties’ Unrestricted Cash in
excess of $25,000,000;
(b)    ninety percent (90%) of the Net Housing Unit Proceeds due to any Credit
Party at closing as a result of the consummation of the sale of any Housing
Unit, which Net Housing Unit Proceeds have been paid to the closing agent
handling such sale but which have not yet been received by such Credit Party;
provided, however, that if, and to the extent that, such Net Housing Unit
Proceeds which are reported as outstanding on the last day of any fiscal quarter
of Borrower are not received by such Credit Party on or before the tenth (10th)
day following the end of any such fiscal quarter, such Net Housing Unit Proceeds
shall not be included in the Borrowing Base;
(c)    ninety percent (90%) of the Net Book Value of all Housing Units Under
Contract;
(d)    eighty-five percent (85%) of the Net Book Value of all Housing Units
(including model Housing Units) that are not Housing Units Under Contract;
(e)    seventy percent (70%) of the Net Book Value of all Finished Lots;
(f)    fifty-five percent (55%) of the Net Book Value of all Land Under
Development; and
(g)    forty percent (40%) of the Net Book Value of all Land Held for Future
Development/Disposition;


provided that notwithstanding anything to the contrary provided herein, any
asset which is encumbered by a Lien (other than a Lien described in clauses (a),
(b), (c), (g) or (m) of the definition of “Permitted Liens”) shall not be
included in the calculation of the Borrowing Base pursuant to clauses (a)
through (g) above.


“Borrowing Base Debt” means all Indebtedness of the Credit Parties including the
Obligations, but excluding (a) any Qualified Subordinated Debt and (b) any
Non-Recourse Land Financing secured solely by Real Estate that is owned by any
Credit Party and that, if the same did not secure such Indebtedness, would be
included in the determination of the Borrowing Base.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.
“Businesses” has the meaning specified in Section 5.18.
“Capital Expenditures” means all expenditures of the Credit Parties and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

4

--------------------------------------------------------------------------------




“Capitalization” means, as of any date of determination, the sum of (a) all
Indebtedness of the Credit Parties less (i) fifty percent (50%) of Qualified
Subordinated Debt and (ii) all Unrestricted Cash in excess of $25,000,000, plus
(b) the consolidated net Shareholders’ Equity of Borrower as determined in
accordance with GAAP.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than 180 days from
the date of acquisition, (b) Dollar denominated time and demand deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-2 or the equivalent
thereof or from Moody’s is at least P-2 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 180
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-2 (or the equivalent thereof) or better by S&P or P-2 (or the equivalent
thereof) or better by Moody’s and maturing within 180 days of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America in which Borrower shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least one hundred percent (100%)
of the amount of the repurchase obligations, (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing clauses (a) through (d), and (f) Investments consistent with the
PulteGroup, Inc. Cash Investment Policy as set forth on Schedule 5.21.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, so long as such right is exercisable immediately or within
sixty (60) days of the applicable date of determination (such right, an “option
right”)), directly or indirectly, of thirty percent (30%) or more

5

--------------------------------------------------------------------------------




of the equity securities of Borrower entitled to vote for members of the board
of directors or equivalent governing body of Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    the passage of thirty (30) days from the date upon which any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Borrower, or control over the equity securities of Borrower entitled
to vote for members of the board of directors or equivalent governing body of
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing thirty percent (30%) or more of the combined voting power of such
securities.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Tangible Assets” means, as of any date of determination, the
sum of (a) Tangible Net Worth and (b) Indebtedness of the Credit Parties.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means this Agreement, each Note, and the Guaranty.

6

--------------------------------------------------------------------------------




“Credit Parties” means, collectively, Borrower and each Guarantor, and “Credit
Party” means any one of the Credit Parties.
“Debt to Capitalization Ratio” means, as of any date, the ratio (stated as a
percentage) of (a) Indebtedness of the Credit Parties less (i) fifty percent
(50%) of Qualified Subordinated Debt and (ii) all Unrestricted Cash in excess of
$25,000,000, to (b) Capitalization.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means a rate equal to the highest interest rate (including any
Applicable Rate) otherwise applicable to such Loan, plus two percent (2.0%) per
annum, regardless of the Debt to Capitalization Ratio (subject, in all cases
other than a Default occurring under Sections 8.01(a) or (f), to the request of
the Required Lenders).
“Defaulting Lender” means, subject to Section 2.12(b), any Lender that has, or
has a direct or indirect parent company that has, (a) become the subject of a
proceeding under any Debtor Relief Law, or (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.12(b)) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower and
each Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiaries” means all direct and indirect Subsidiaries of a Credit
Party that are domiciled, incorporated or organized under the laws of any state
of the United States or the District of Columbia (or have any material assets
located in the United States).
“EBITDA” means, for any period, the sum of (a) Net Income of the Credit Parties
for such period (excluding the effect of any extraordinary or other
non-recurring gains or losses outside of the ordinary course of business) plus
(b) an amount which, in the determination of such Net Income for such period has
been deducted for (i) interest expense (including previously capitalized
interest included in the cost of goods

7

--------------------------------------------------------------------------------




sold) of the Credit Parties for such period, (ii) total Federal, state, foreign
or other income taxes of the Credit Parties for such period and
(iii) depreciation and amortization of the Credit Parties for such period, plus
(c) without duplication, Net Income for such period of those Subsidiaries (other
than Mortgage Banking Subsidiaries) of Borrower that are not Credit Parties,
less (d) interest income of the Credit Parties, all as determined in accordance
with GAAP.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and 10.06(b)(v) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all applicable Laws relating to pollution and
the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Credit Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means any issuance by a Credit Party to any Person of its
Equity Interests, including pursuant to the exercise of options or warrants or
pursuant to the conversion of any debt securities to equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension

8

--------------------------------------------------------------------------------




Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero (0), such rate shall be
deemed zero (0) for purposes of this Agreement.
provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request in writing by
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

9

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.
“Finished Lot” means lots of Land Held for Future Development/Disposition as to
which (a) a final subdivision map or the equivalent (such as site condominium
documents) has been recorded or filed; (b) all major off-site construction and
infrastructure necessary to permit construction of Housing Units has been
completed to local governmental requirements; (c) utilities have been installed
to local government requirements; and (d) building permits may be issued and
construction commenced without the satisfaction of any further material
conditions.
“First Extended Maturity Date” means July 3, 2017.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and

10

--------------------------------------------------------------------------------




including any obligation of such Person, direct or indirect, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means each of the Material Subsidiaries of Borrower and each
Additional Credit Party which has executed a Guaranty, including any
Supplemental Guaranty, hereunder, together with their successors and assigns,
and “Guarantor” means any one of the Guarantors.
“Guaranty” means the guaranty, in substantially the form of Exhibit E hereto,
executed by Guarantors in favor of Administrative Agent, for the benefit of the
Lenders, including by any Supplemental Guaranty executed by a Guarantor after
the Closing Date.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intending to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or other obligation or any
property constituting security therefore, (b) to advance or provide funds or
other support for the payment or purchase of such Indebtedness or obligation or
to maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the owner of such Indebtedness against loss in respect
thereof or (d) to otherwise assure or hold harmless the owner of such
Indebtedness or obligation against loss in respect thereof; provided, that a
guaranty of Non-Recourse Land Financing shall not be deemed to be a Guaranty
Obligation until, and only to the extent that, such Non-Recourse Land Financing
ceases to be Non-Recourse Land Financing; and provided further, that a guaranty
of performance and other obligations of a joint venture (other than a Payment
Guaranty) shall not constitute a Guaranty Obligation unless and until the
occurrence of a default in the obligation that is guaranteed. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

11

--------------------------------------------------------------------------------




“Hedging Agreements” means any interest rate protection agreements, foreign
currency exchange agreements, commodity futures agreements or other interest or
exchange rate hedging agreements.
“Housing Unit” means a residential housing unit (whether completed or under
construction) owned by a Credit Party that is (or, upon completion of
construction thereof, will be) available for sale.
“Housing Units Under Contract” means a Housing Unit owned by a Credit Party as
to which such Credit Party has a bona fide contract of sale, in a form
customarily employed by such Credit Party and reasonably satisfactory to
Administrative Agent, entered into with a Person who is not an Affiliate of a
Credit Party, under which contract: (a) no defaults then exist; (b) the
purchaser has made the customary earnest money deposit; and (c) there are no
contingencies (other than customary contingencies in the ordinary course of the
applicable Credit Party’s business).
“Improvements” means on and off-site development work including filling to
grade, main water distribution and sewer collection systems and drainage system
installation, paving, and other improvements necessary for the use of
residential dwelling units and as otherwise required pursuant to development
agreements which may have been entered into with Governmental Authorities.
“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, or upon which interest
payments are customarily made, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations, other
than intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person which would
appear as liabilities on a balance sheet of such Person, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (f) all
Guaranty Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) Capital Leases and (ii) any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar off
balance sheet financing product of such Person where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP, (h) all net obligations of such Person
in respect of Hedging Agreements, (i) all preferred stock issued by such Person
and required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due by a fixed date, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale of receivables
(or similar transaction) regardless of whether such transaction is effected
without recourse to such Person or in a manner that would not be reflected on
the balance sheet of such Person in accordance with GAAP, (k) obligations of
such Person to reimburse the issuer of a letter of credit for amounts that have
been paid by such issuer in respect of drawings thereunder, (l) current
liabilities of such Person for unfunded vested pensions, (m) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including obligations commonly known as residual equity
appreciation potential shares, and (n) such Person’s pro rata share of the
“Indebtedness” (i.e., the obligations and liabilities under clauses (a) through
(m) above) of any joint venture in which such Person holds an interest. In no
event shall Indebtedness include (a) Indebtedness owed by one Credit Party to
another Credit Party or (b) any obligation of a Credit Party to reimburse the
issuer of a performance bond issued in the ordinary course of business.

12

--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Maturity Date” means January 3, 2017.
“Intellectual Property” has the meaning set forth in Section 5.19.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter of Borrower
for the twelve (12) month period ending on such date, the ratio of (a) EBITDA
for the applicable period to (b) interest incurred by the Credit Parties,
whether such interest was expensed, capitalized, paid, accrued or scheduled to
be paid or accrued, less interest income of the Credit Parties.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days or one, two, three
or six months thereafter (in each case, subject to availability from all
Lenders), as selected by Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.

13

--------------------------------------------------------------------------------




“Land Held for Future Development/Disposition” means Real Estate owned by the
Credit Parties held for future development or disposition and (a) with respect
to which all requisite zoning requirements and land use requirements have been
satisfied, and all requisite approvals have been obtained (on a final and
unconditional basis) from all applicable governmental authorities (other than
approvals which are simply ministerial and non-discretionary in nature), in
order to develop the Real Estate as a residential housing project and construct
Housing Units thereon; and (b) as to Real Estate located in California and other
jurisdictions that have comparable requirements and procedures, which satisfies
the requirements of clause (a) immediately above, and which is subject to a
currently effective vesting tentative map (unless a county or city where the
land is located does not grant vesting tentative maps) which has received all
necessary approvals (on a final and unconditional basis, other than future
conditions imposed on the development in order to obtain such approvals) by all
applicable Governmental Authorities.
“Land Under Development” means Land Held for Future Development/Disposition upon
which construction of Improvements has commenced but not been completed and for
which: (a) to the extent required, a performance bond, surety or other security
has been issued to and in favor of and unconditionally accepted by each local
agency and all relevant Governmental Authorities, including any municipal
utility district in which the Real Estate is situated with regard to all work to
be performed pursuant to each and all of said subdivision improvement agreements
or other agreements; (b) all necessary plans have been approved by all relevant
Governmental Authorities for the installation of any and all Improvements then
being installed upon such Real Estate; (c) all necessary permits have been
issued for the installation of said Improvements; and (d) utility services
necessary for construction of Improvements and residential dwelling units and
the operation thereon for the purpose intended will be available to such Real
Estate upon completion of the Improvements and the applicable Credit Party has
obtained a “will serve” letter from each and every utility company to deliver
necessary utility services to such Real Estate.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

14

--------------------------------------------------------------------------------




“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by Administrative Agent), appropriately completed and signed by a Responsible
Officer of Borrower.
“Loans” means the extension of credit by Lenders to Borrower under Article II.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Credit Parties, taken as a
whole, (b) a material adverse effect on the rights and remedies of
Administrative Agent or any Lender under any Credit Document, or of the ability
of the Credit Parties taken as a whole to perform their obligations under any
Credit Document, and (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Credit Party of any Credit Document
to which it is a party.
“Material Subsidiary” means any Domestic Subsidiary of Borrower, now owned or
hereafter acquired, that has assets (excluding intercompany loans payable by a
Subsidiary that is not a Credit Party or that are subordinated to the
Obligations) with a fair market value of $10,000,000 or greater other than as
set forth in clauses (a), (b), (c) and (d) below; provided that in no event may
there exist Domestic Subsidiaries of Borrower (other than the Excluded
Subsidiaries) that have assets (excluding intercompany loans payable by a
Subsidiary that is not a Credit Party or that are subordinated to the
Obligations), in the aggregate, with a fair market value in excess of
$100,000,000 that are not Guarantors hereunder. For purposes of this definition,
the following Subsidiaries (collectively, the “Excluded Subsidiaries”) shall not
be considered Material Subsidiaries: (a) Pulte Mortgage LLC and all other
Mortgage Banking Subsidiaries; (b) North American Builders Indemnity Company and
its Subsidiaries; (c) Subsidiaries the investment in which was made as permitted
by clause (f) of the definition of Permitted Investments; (d) any Subsidiary
(and its immediate holding company parent, so long as such parent’s primary
assets are Equity Interests in Subsidiaries described in this clause (d)) formed
for the specific purpose of (i) acquiring mortgages or other assets from a
Credit Party, for cash or Cash Equivalents and at a value which is comparable to
that which would be obtained for such assets on an arm’s length transaction and
(ii) entering into a securitization program (or similar transaction or series of
transactions) with respect to the acquired assets; provided that the sole
recourse of such Subsidiary’s creditors is the assets of such Subsidiary or
another Person that is not a Credit Party; (f) a Domestic Subsidiary all of
whose material assets consist of ownership of a foreign entity or assets of a
foreign entity; provided that the investment in any such Subsidiary subsequent
to the Closing Date must be a Permitted Investment; and (g) any Subsidiary that
is a controlled foreign corporation within the meaning of Section 957 of the
Code; provided that the investment in any such Domestic Subsidiary subsequent to
the Closing Date must be a Permitted Investment.
“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
First Extended Maturity Date pursuant to Section 2.11, then the Initial Maturity
Date, (b) if the Initial Maturity Date is extended to the First Extended
Maturity Date pursuant to Section 2.11 and the First Extended Maturity Date is
not extended to the Second Extended Maturity Date pursuant to Section 2.11, then
the First Extended Maturity Date, and (c) if the Initial Maturity Date is
extended to the First Extended Maturity Date pursuant to Section 2.11 and the
First Extended Maturity Date is extended to the Second Extended Maturity Date
pursuant

15

--------------------------------------------------------------------------------




to Section 2.11, then the Second Extended Maturity Date; provided, however, that
in each case, if such date is not a Business Day, then the Maturity Date shall
be the next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Banking Subsidiaries” means Pulte Mortgage LLC and its Subsidiaries,
Centex Financial Services, LLC and its Subsidiaries and any other Subsidiary of
Borrower engaged primarily in the mortgage banking business.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Book Value” means, with respect to an asset owned by a Credit Party, the
gross investment of such Credit Party in the asset, less all reserves (including
loss reserves and reserves for depreciation) attributable to that asset, all
determined in accordance with GAAP consistently applied.
“Net Housing Unit Proceeds” means, in connection with the sale of any Housing
Unit by a Credit Party, the gross sales price, as adjusted by all bona fide
prorations and adjustments to the sales price required to be made pursuant to
the terms of the sales contract, less the aggregate amount of bona fide closing
costs due to any Person, provided that, if such closing costs are due to an
Affiliate of a Credit Party, such costs comply with Section 7.08.


“Net Income” means, with respect to any Person for any period, the net income
after taxes of such Person for such period, as determined in accordance with
GAAP.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Land Financing” means any Indebtedness of any Credit Party for
which the owner of such Indebtedness has no recourse, directly or indirectly, to
a Credit Party for the principal of, premium, if any, and interest on such
Indebtedness, and for which a Credit Party is not, directly or indirectly,
obligated or otherwise liable for the principal of, premium, if any, and
interest on such Indebtedness, except pursuant to mortgages, deeds of trust or
other security interests or other recourse obligations or liabilities in respect
of specific land or other real property interests of a Credit Party; provided
that recourse obligations or liabilities of a Credit Party solely for
indemnities, covenants or breach of warranty, representation or covenant in
respect of any Indebtedness will not prevent Indebtedness from being classified
as Non-Recourse Land Financing.
“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

16

--------------------------------------------------------------------------------




“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under or engaged in any other transaction pursuant to or enforced any
Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or participation (other
than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Loans occurring on or prior to such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Payment Guaranty” means, with respect to any Person, such Person’s guaranty of
the obligations of a joint venture to make principal payments of its
Indebtedness, whether regularly scheduled or payable upon maturity by
acceleration or otherwise, but shall not include a guaranty in which the payment
obligations are limited to principal payments of the joint venture’s
Indebtedness required to be made solely to cure the joint venture’s failure to
maintain or satisfy a specified loan-to-value ratio or other financial covenant
or condition with respect to the collateral that secures such Indebtedness of
the joint venture.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is

17

--------------------------------------------------------------------------------




either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.
“Permitted Investments” means Investments which are (a) cash or Cash
Equivalents, (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms, (c) inventory, raw materials and general intangibles acquired in
the ordinary course of business, (d) Investments by a Credit Party in another
Credit Party, (e) loans to directors, officers, employees, agents, customers or
suppliers in the ordinary course of business, including the financing to
purchasers of homes and other residential properties from a Credit Party, not to
exceed, in the aggregate, $10,000,000 at any one time, (f) Investments in
international home building and related ventures (whether in joint ventures or
otherwise) not to exceed $10,000,000 during the term of this Agreement,
(g) Investments in Mortgage Banking Subsidiaries in an amount not to exceed at
any one time the sum of (i) $250,000,000 plus (ii) amounts (net of applicable
taxes) received by the Credit Parties from any Mortgage Banking Subsidiaries, as
a dividend, subsequent to the Closing Date, (h) acquisitions of mortgages from
any Mortgage Banking Subsidiaries at market or better than market terms for
similar types of loans, (i) Investments in Capital Expenditures, (j) Investments
in North America Builders Indemnity Company and its Subsidiaries, or (k) other
Investments not included under clauses (a) through (j) above (including
Investments in joint ventures) which do not, in the aggregate, exceed
twenty-five percent (25%) of Tangible Net Worth at any one time.
“Permitted Liens” means: (a) Liens securing Obligations; (b) Liens for taxes not
yet due or due but not yet delinquent or Liens for taxes being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof); (c) Liens in respect of property imposed by law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carrier’s, landlords’ and other nonconsensual statutory Liens which are not yet
due and payable or which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof); (d) pledges or
deposits made in the ordinary course of business to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs; (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money); (f) Liens arising in connection with or to secure performance of
statutory obligations and surety and appeal bonds; (g) easements, rights-of-way,
restrictions (including zoning restrictions), matters of plat, minor defects or
irregularities in title and other similar charges or encumbrances not, in any
material respect, impairing the use of the encumbered property for its intended
purposes; (h) judgment Liens that would not constitute an Event of Default;
(i) Liens in connection with Capital Leases and Liens securing Indebtedness
permitted by Section 7.01(g)and (h); (j) Liens arising by virtue of any
statutory or common law provision relating to banker’s liens, rights of setoff
or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution; (k) Liens existing on the Closing Date and
identified on Schedule 5.09; (l) Liens granted to secure any Indebtedness
permitted by Section 7.01(b), provided that (i) no such Lien shall extend to any
property other than the property subject thereto on the Closing Date and
(ii) the principal amount of the Indebtedness secured by such Liens shall not be
increased from that existing as of the Closing Date (as such Indebtedness has
been amortized subsequent to the Closing Date); and (m) Liens on assets securing
contingent consideration that may be payable by a Credit Party to the seller or
sellers of such assets as a profit, price, or premium participation in such
assets, provided that such obligations are not past due and the amount thereof
does not exceed the cost of such assets.

18

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.01.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of the Outstanding Amount of the Loans held by such Lender to the aggregate
Outstanding Amount of the Loans held by all Lenders.
“Public Lender” has the meaning specified in Section 6.01.
“Qualified Subordinated Debt” means Subordinated Debt issued by the Credit
Parties, which (a) matures on or after the first anniversary of the Maturity
Date (and reduced, for purposes of this definition, by any principal
amortization payments of such Subordinated Debt payable prior to the Maturity
Date) and (b) is in an aggregate amount not to exceed $300,000,000.
“Real Estate” means land, rights in land and interests therein and equipment,
structures, Improvements, furnishings, fixtures and buildings located on or used
in connection with land, rights in land or interests therein, but shall not
include mortgages or interests therein.
“Real Properties” means such real properties as the Credit Parties may own or
lease (as lessee or sublessee) from third parties from time to time.
“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Credit Party
hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Regulation T, U, or X” means Regulation T, U or X, respectively, of the FRB as
from time to time in effect and any successor to all or a portion thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of the Total Outstandings at such time. The portion of
the Total Outstandings held by any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Credit
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Credit Party

19

--------------------------------------------------------------------------------




so designated by any of the foregoing officers in a notice to Administrative
Agent or any other officer or employee of the applicable Credit Party designated
in or pursuant to an agreement between the applicable Credit Party and
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
“Revolving Credit Agreement” means that certain Credit Agreement dated as of
July 23, 2014, by and among Borrower, the lenders party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.
“Sale and Leaseback Transaction” means a sale or transfer made by a Credit Party
(except a sale or transfer made from one Credit Party to another Credit Party)
of any property which is either (a) a manufacturing plant, warehouse, office
building or model home whose book value constitutes one percent (1%) or more of
Consolidated Net Tangible Assets as of the date of determination or (b) any
property which is not a manufacturing plant, warehouse, office building or model
home whose book value constitutes five percent (5%) or more of Consolidated Net
Tangible Assets as of the date of determination, if such sale or transfer is
made with the intention of leasing, or as part of an arrangement involving the
lease of, such property to Borrower or a Material Subsidiary.
“Sanction(s)” means any economic or financial sanction or trade embargo
administered or enforced by the United States Government (including OFAC), the
United Nations Security Council, the European Union or any member state thereof,
Her Majesty’s Treasury or other relevant sanctions authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Companies Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Extended Maturity Date” means January 3, 2018.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Borrower and its Subsidiaries as of that date determined
in accordance with GAAP.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Solvent” means, with respect to each Credit Party as of a particular date, that
on such date (a) such Credit Party is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Credit Party does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Credit Party’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Credit Party is not engaged in a business or a transaction, and is not
about to engage in a business or a transaction, for which such Credit Party’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Credit
Party is engaged or is to engage, (d) the fair value of the assets of such
Credit Party is greater than the total amount of liabilities (excluding
(i) surety bonds issued in the normal course of business in connection with such
Credit Party’s development activities and (ii) intercompany indebtedness owed to
other Credit Parties), including contingent liabilities of such Credit Party and
(e) the present fair saleable value of the assets of such Credit Party is not
less than the amount that will be required to pay the probable liability

20

--------------------------------------------------------------------------------




of such Credit Party on its debts as they become absolute and matured. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Subordinated Debt” means any Indebtedness incurred by a Credit Party that is
subordinated in full to the Obligations on subordination terms acceptable to
Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.
“Supplemental Guaranty” means any Supplemental Guaranty (in the form of
Exhibit A to the form of Guaranty attached hereto as Exhibit E) executed and
delivered by a Material Subsidiary of Borrower after the Closing Date.
“Tangible Net Worth” means, as of any date, Shareholders’ Equity or net worth of
Borrower, as determined in accordance with GAAP less intangibles (as determined
in accordance with GAAP).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Cash” means cash and Cash Equivalents of the Credit Parties
(including cash that a title company or other escrow agent is unconditionally
prepared to disburse to a Credit Party) that are free and clear of all Liens
(other than Liens securing the Obligations) and not subject to any restrictions
on the use thereof to pay Indebtedness and other obligations of the Credit
Parties.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).
“Withholding Agent” means any Credit Party and Administrative Agent.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding

21

--------------------------------------------------------------------------------




masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(B) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably

22

--------------------------------------------------------------------------------




requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). Administrative Agent does not warrant, nor accept responsibility,
nor shall Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.
Article II.    The Commitments and Borrowings
2.01    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single loan to Borrower, on the Closing Date, in an
aggregate amount not to exceed the amount of such Lender’s Commitment; provided,
however, that, on the Closing Date, the Total Outstandings shall not exceed the
Aggregate Commitments. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may consist of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(d)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to Administrative Agent, which may be given by (A) telephone,
or (B) a Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to Administrative Agent of a Loan Notice. Each such Loan
Notice must be received by Administrative Agent not later than 11:00 a.m.
(i) three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (i) whether
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans

23

--------------------------------------------------------------------------------




to be borrowed or to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(e)    If no timely notice of a conversion or continuation is provided by
Borrower, Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of the initial Borrowing, each Lender shall make the amount of its
Loan available to Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is on the Closing
Date, Section 4.01), Administrative Agent shall make all funds so received
available to Borrower in like funds as received by Administrative Agent either
by (i) crediting the account of Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower.
(f)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
(g)    Administrative Agent shall promptly notify Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(h)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to Loans.
(i)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by Borrower, Administrative Agent, and such Lender.
2.03    Prepayments.
(a)    Borrower may, upon notice to Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that: (i) such notice must be in a form reasonably acceptable
to Administrative Agent and be received by Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal

24

--------------------------------------------------------------------------------




amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by Borrower, Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.12, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.
(b)    Borrower shall immediately prepay Loans and/or other Borrowing Base Debt
as necessary to maintain compliance with Section 7.13.
2.04    Termination of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero on the date of the initial
borrowing of Loans pursuant to Section 2.01.
2.05    Repayment of Loans. Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.
2.06    Interest.
(a)    Subject to the provisions of subsection (b) below: (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Eurodollar Rate Loans; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

25

--------------------------------------------------------------------------------




(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) determined by using Bank
of America’s prime rate shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.09(a), bear interest for one day. Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Debt to Capitalization Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Debt to Capitalization Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders promptly on
demand by Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to Borrower under the Bankruptcy Code
of the United States, automatically and without further action by Administrative
Agent or any Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of Administrative Agent or any Lender, as the case may be, under
Section 2.06(b) or under Article VIII. Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
2.08    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of Loans made by the Lenders to Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of Administrative Agent in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error.
Upon the request of any Lender made through Administrative Agent, Borrower shall
execute and deliver to such Lender (through Administrative Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

26

--------------------------------------------------------------------------------




2.09    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by Administrative Agent after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)     (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans. If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders hereunder that Borrower will not make such payment, Administrative Agent
may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to

27

--------------------------------------------------------------------------------




Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.
A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, Administrative Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.10    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Administrative Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to
Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise

28

--------------------------------------------------------------------------------




against such Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
2.11    Extension of Maturity Date.
(a)    Requests for Extension. Borrower may, by written notice to Administrative
Agent (who shall promptly notify the Lenders) at least thirty (30) days and not
more than ninety (90) days prior to the Initial Maturity Date, request that the
Initial Maturity Date be extended to the First Extended Maturity Date. If the
Initial Maturity Date is extended to the First Extended Maturity Date, then
Borrower may, by written notice to Administrative Agent (who shall promptly
notify the Lenders) at least thirty (30) days and not more than ninety (90) days
prior to the First Extended Maturity Date, request that the First Extended
Maturity Date be extended to the Second Extended Maturity Date.
(b)    Conditions Precedent. As a condition precedent to the extension of the
Initial Maturity Date to the First Extended Maturity Date and the extension of
the First Extended Maturity Date to the Second Extended Maturity Date pursuant
to this Section 2.11:
(i)    Borrower shall deliver to Administrative Agent a certificate of Borrower
(in sufficient copies for each Lender) signed by a Responsible Officer of
Borrower (A) demonstrating compliance by the Credit Parties with the financial
covenants contained in Section 6.02 and (B) certifying that, as of the date of
the notice described in Section 2.11(a), as of the Initial Maturity Date and, if
applicable, the First Extended Maturity Date, and after giving effect to such
extension, (1) the representations and warranties contained in Article V and the
other Credit Documents are true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
Initial Maturity Date and, if applicable, the First Extended Maturity Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (without duplication of any materiality qualifiers set forth therein)
as of such earlier date, and except that for purposes of this Section 2.11, the
representations and warranties contained in Sections 5.01(a) and 5.01(b) shall
be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and 6.01(b), respectively, and (2) no Default or Event of
Default exists;
(ii)    on the Initial Maturity Date and, if applicable, the First Extended
Maturity Date, Borrower shall pay to Administrative Agent, for the pro rata
account of each Lender in accordance with their respective Pro Rata Shares, an
extension fee equal to seven and one-half basis points (0.075%) of the Total
Outstandings as of such date, which fee shall, when paid, be fully earned and
non-refundable under any circumstances; and
(iii)    on the date of the notice described in Section 2.11(a) and the date of
such extension and after giving effect thereto, (A) the representations and
warranties contained in Article V and the other Credit Documents are true and
correct in all material respects (without duplication of any materiality
qualifiers set forth therein) on and as of the Initial Maturity Date and, if
applicable, the First Extended Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (without duplication of
any materiality qualifiers set forth therein) as of such earlier date, and
except that for purposes of this Section 2.11, the representations and
warranties contained in Sections 5.01(a) and 5.01(b) shall be deemed

29

--------------------------------------------------------------------------------




to refer to the most recent statements furnished pursuant to Sections 6.01(a)
and 6.01(b), respectively, and (B) no Default or Event of Default exists.
(c)    Conflicting Provisions. This Section 2.11 shall supersede any provisions
in Section 10.01 to the contrary.
2.12    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(iv)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(v)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; third, so long as no Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fourth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.12(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(b)    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans to be held on a pro rata basis
by the Lenders in accordance with their Pro Rata Shares, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
Article III.    Taxes, Yield Protection and Illegality
3.01    Taxes.

30

--------------------------------------------------------------------------------




(j)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Credit Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by
Administrative Agent or a Credit Party, then such Withholding Agent shall be
entitled to make such deduction or withholding.
(ii)    If any Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent,
(B) such Withholding Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Withholding Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) such
Withholding Agent shall withhold or make such deductions as are determined by it
to be required, (B) such Withholding Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(k)    Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(l)    Tax Indemnifications.
(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate prepared in good
faith setting forth in reasonable detail the calculation of the amount of such
payment or

31

--------------------------------------------------------------------------------




liability and delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor,
(x) Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (y) Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by Administrative Agent or a Credit Party in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate prepared in good faith setting forth in reasonable detail the
calculation of the amount of such payment or liability and delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to setoff and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due to Administrative Agent under this
clause (ii).
(m)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority as provided in this Section 3.01,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.
(n)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B),
3.01(e)(ii)(D), and 3.01(e)(iii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

32

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

33

--------------------------------------------------------------------------------




(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.
(o)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines that it has received a refund of any Taxes
as to which it has been indemnified by any Credit Party or with respect to which
any Credit Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Credit Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Credit Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Credit Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Credit
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Credit Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification

34

--------------------------------------------------------------------------------




payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Credit Party or any other Person.
(p)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loan or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies Administrative Agent and Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (i) Borrower
shall, upon demand from such Lender (with a copy to Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by Administrative
Agent without reference to the Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,
(a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) above, the “Impacted Loans”), or (b) Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, Administrative Agent will promptly so notify Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar

35

--------------------------------------------------------------------------------




Rate component in determining the Base Rate shall be suspended, in each case
until Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section, Administrative Agent,
in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section,
(2) Administrative Agent or the Required Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Borrower will
pay to such Lender, as the case may be, such additional amount or amounts as
will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence

36

--------------------------------------------------------------------------------




of this Agreement, the Commitments of such Lender or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender prepared in
good faith setting forth in reasonable detail the calculation of the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
Borrower shall be conclusive absent manifest error. Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 or
Section 3.01(c)shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered or Indemnified Taxes more than nine months
prior to the date that such Lender notifies Borrower of the Change in Law giving
rise to such increased costs or reductions or such Indemnified Taxes and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions or such Indemnified Taxes
is retroactive, then the nine-month period referred to above shall be extended
to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
(d)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(e)    any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or
(f)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by Borrower pursuant to
Section 10.13;

37

--------------------------------------------------------------------------------




including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(c)    Designation of a Different Lending Office. Each Lender may make any Loan
to Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of Borrower to repay the Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of Borrower such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
(d)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), Borrower may replace such Lender in accordance with
Section 10.13.
3.07    Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.
Article IV.    Conditions Precedent
4.01    Conditions to Closing Date. The occurrence of the Closing Date is
subject to satisfaction of the following conditions precedent:
(c)    Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Credit
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to Administrative Agent and each of the
Lenders:

38

--------------------------------------------------------------------------------




(iv)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to Administrative Agent, each Lender and Borrower;
(v)    a Note executed by Borrower in favor of each Lender requesting a Note;
(vi)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Credit
Documents to which such Credit Party is a party;
(vii)    such documents and certifications as Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and that each Credit Party is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization or
formation;
(viii)    favorable opinions of Honigman Miller Schwartz and Cohn LLP and the
General Counsel of Borrower, each as counsel to the Credit Parties, addressed to
Administrative Agent and each Lender, as to the matters set forth in Exhibit F
and such other matters concerning the Credit Parties and the Credit Documents as
the Required Lenders may reasonably request;
(ix)    a certificate of a Responsible Officer of each Credit Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Credit Party and
the validity against such Credit Party of the Credit Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(x)    a certificate signed by a Responsible Officer of Borrower certifying:
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(xi)    a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower ended on June 30, 2015, signed by a Responsible Officer of
Borrower; and
(xii)    such other assurances, certificates, documents, consents or opinions as
Administrative Agent or the Required Lenders reasonably may require.
(d)    There shall not have occurred since December 31, 2014 any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.
(e)    There shall not exist any action, suit, investigation, or proceeding
pending or, to the knowledge of any Credit Party, threatened in any court or
before any arbitrator or Governmental Authority related in any way to the
Obligations or that could reasonably be expected to have a Material Adverse
Effect.

39

--------------------------------------------------------------------------------




(f)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(g)    Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(a)    The representations and warranties of Borrower and each other Credit
Party contained in Article V or any other Credit Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (without duplication of any
materiality qualifiers set forth therein) as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.01 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.
(c)    Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.
Article V.    Representations and Warranties
Borrower represents and warrants to Administrative Agent and the Lenders that:

40

--------------------------------------------------------------------------------




5.01    Financial Condition.
(d)    The financial statements delivered to Administrative Agent and the
Lenders prior to the Closing Date and pursuant to Sections 6.01(a) and (b):
(i) have been prepared in accordance with GAAP; and (ii) present fairly the
consolidated and consolidating (as applicable) financial condition, results of
operations and cash flows of Borrower and its Subsidiaries as of such date and
for such periods.
(e)    Since December 31, 2014, there has been no sale, transfer or other
disposition by any Credit Party of any material part of the business or property
of the Credit Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Equity Interest of any
other Person) material in relation to the consolidated financial condition of
the Credit Parties taken as a whole, in each case which is not (i) reflected in
the most recent financial statements delivered to the Lenders pursuant to
Section 6.01 or in the notes thereto or (ii) otherwise permitted by the terms of
this Agreement and communicated to Administrative Agent.
5.02    No Material Change. Since December 31, 2014, there has been no
development or event relating to or affecting a Credit Party which has had or
could be reasonably expected to have a Material Adverse Effect.
5.03    Organization and Good Standing. Each Credit Party (a) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the state (or other jurisdiction) of its
organization, (b) is duly qualified and in good standing as a foreign entity and
authorized to do business in every jurisdiction unless the failure to be so
qualified, in good standing or authorized could not be reasonably expected to
have a Material Adverse Effect and (c) has the requisite power and authority to
own its properties and to carry on its business as now conducted and as proposed
to be conducted.
5.04    Due Authorization. Each Credit Party (a) has the requisite power and
authority to execute, deliver and perform this Agreement and the other Credit
Documents to which it is a party and to incur the obligations herein and therein
provided for and (b) is duly authorized, and has been authorized by all
necessary action, to execute, deliver and perform this Agreement and the other
Credit Documents to which it is a party.
5.05    No Conflicts. Neither the execution and delivery of the Credit
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof by such
Credit Party will (a) violate or conflict with any provision of its Organization
Documents, (b) violate, contravene or materially conflict with any Law
(including Regulation T, U or X), order, writ, judgment, injunction, decree or
permit applicable to it, which, in the case of any violation, contravention or
conflict with any order, writ, judgment, injunction, decree or permit, could
reasonably be expected to have a Material Adverse Effect, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation, contravention or conflict of which, or event of default
under, could be reasonably expected to have a Material Adverse Effect, or
(d) result in or require the creation of any Lien (other than those contemplated
in or created in connection with the Credit Documents) upon or with respect to
its properties.
5.06    Consents. Except for consents, approvals and authorizations which have
been obtained, no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party in respect of any Credit Party is required in connection with the

41

--------------------------------------------------------------------------------




execution, delivery or performance of this Agreement or any of the other Credit
Documents by such Credit Party.
5.07    Enforceable Obligations. This Agreement and the other Credit Documents
have been duly executed and delivered and constitute legal, valid and binding
obligations of each Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization or moratorium laws or similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.
5.08    No Default. No Credit Party is in default in any respect under any
contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which it is a party or by which any of its
properties is bound which default could be reasonably expected to have a
Material Adverse Effect. No Default has occurred or exists except as previously
disclosed in writing to the Lenders.
5.09    Liens. The assets of the Credit Parties are not subject to any Liens
other than Permitted Liens, which, individually or in the aggregate, could be
reasonably expected to have a Material Adverse Effect.
5.10    Indebtedness. The Credit Parties have no Indebtedness except (a) as
disclosed in the financial statements referenced in Section 5.01, (b) as set
forth on Schedule 5.10, and (c) as otherwise permitted by this Agreement.
5.11    Litigation. Except as set forth on Schedule 5.11, there are no actions,
suits or legal, equitable, arbitration or administrative proceedings, pending
or, to the knowledge of any Credit Party, threatened against any Credit Party
which, if adversely determined, could be reasonably expected to have a Material
Adverse Effect.
5.12    Taxes. Each Credit Party has filed, or caused to be filed, all material
tax returns (federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due and payable (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) that are due and payable by it, except for such taxes
(i) which are not yet delinquent or (ii) that are being contested in good faith
and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. To the knowledge of the Credit Parties,
there are no material tax assessments (including interest and penalties) claimed
to be due against any of them by any Governmental Authority.
5.13    Compliance with Law. Each Credit Party is in material compliance with
its Organization Documents and all material Laws (including Environmental Laws)
applicable to it, or to its properties.
5.14    ERISA.
Except as would not have or be reasonably expected to have a Material Adverse
Effect:
(a)    During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the knowledge of the Credit Parties, no event or condition has occurred or
exists as a result of which any ERISA Event could reasonably be expected to
occur, with respect to any Plan; (ii) there have been no unpaid contributions
required under Section 303 of ERISA and Section 430 of the Code with respect to
any Single Employer Plan, or, with respect to any Credit Party’s, any
Subsidiary’s, or any ERISA Affiliate’s contribution

42

--------------------------------------------------------------------------------




obligations only, under Section 304 or 305 of ERISA and Section 431 or 432 of
the Code with respect to any Multiemployer Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no lien in favor of the PBGC or a
Plan with respect to any of the assets of any Credit Party, any of its
Subsidiaries or any ERISA Affiliate has arisen or is reasonably likely to arise
on account of any Pension Plan.
(b)    The actuarial present value of all “benefit liabilities” (within the
meaning of Section 4001 of ERISA) under each Single Employer Plan (determined
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the fair market current value
as of such date of the assets of such Plan allocable to such accrued
liabilities.
(c)    Neither Borrower, nor any of its Subsidiaries, nor any ERISA Affiliate
has incurred, or, to the knowledge of such parties, are reasonably expected to
incur, any withdrawal liability under ERISA to any Multiemployer Plan or
Multiple Employer Plan. Neither Borrower, nor any of its Subsidiaries, nor any
ERISA Affiliate has received any notification pursuant to ERISA that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and, to the best knowledge
of such parties, no Multiemployer Plan is reasonably expected to be in
reorganization, insolvent, or terminated.
(d)    No nonexempt prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or is reasonably expected to
subject Borrower or any of its Subsidiaries or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which Borrower
or any of its Subsidiaries or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.
(e)    The present value of the liability of Borrower and its Subsidiaries and
each ERISA Affiliate for post-retirement welfare benefits to be provided to
their current and former employees under Plans which are welfare benefit plans
(as defined in Section 3(1) of ERISA), net of all assets under all such Plans
allocable to such benefits, are reflected on the Financial Statements in
accordance with FASB 106.
(f)    Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA)
to which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in material compliance with such sections.
5.15    Subsidiaries. Set forth on Schedule 5.15 is a complete and accurate list
of all Subsidiaries of each Credit Party and whether each such Person is a
Material Subsidiary. Schedule 5.15 shall be updated by Borrower within one
hundred twenty (120) days after the end of each calendar year and may be, but
need not be, updated at any other time and from time to time by Borrower by
giving written notice thereof to Administrative Agent.
5.16    Use of Proceeds. The proceeds of the Loans hereunder will be used solely
for the purposes specified in Section 6.10.
5.17    Government Regulation.

43

--------------------------------------------------------------------------------




(a)    No proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U, or for the purpose of purchasing or carrying or trading in any
securities. If requested by any Lender or Administrative Agent, Borrower will
furnish to Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-1 referred to in
Regulation U. No Indebtedness being reduced or retired out of the proceeds of
the Loans was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T. “Margin stock” within the meaning of Regulation U
does not constitute more than twenty-five percent (25%) of the value of the
consolidated assets of the Credit Parties and their Subsidiaries. None of the
transactions contemplated by the Credit Documents (including the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of (i) the Securities Act of 1933 or (ii) the Securities Exchange Act of 1934.
(b)    None of Borrower, any Person Controlling Borrower, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.
(c)    No director, executive officer or principal shareholder of any Credit
Party is a director, executive officer or principal shareholder of any Lender.
5.18    Environmental Matters. Except as could not be reasonably expected to
have a Material Adverse Effect:
(a)    Each of the Real Properties and all operations at the Real Properties are
in compliance with all applicable Environmental Laws, and there is no violation
of any Environmental Law with respect to the Real Properties or the businesses
operated by the Credit Parties (the “Businesses”), and there are no conditions
relating to the Businesses or Real Properties that would reasonably be expected
to give rise to liability under any applicable Environmental Laws.
(b)    No Credit Party has received any written notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws with regard to any of the Real Properties
or the Businesses, nor, to the knowledge of Borrower, is any such notice being
threatened.
(c)    Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by, or on behalf
or with the permission of, a Credit Party in a manner that would give rise to
liability under any applicable Environmental Laws.
(d)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Borrower, threatened under any Environmental Law
to which a Credit Party is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to a Credit Party, the Real Properties or the
Businesses.
(e)    There has been no release (including disposal) or threat of release of
Hazardous Materials at or from the Real Properties, or arising from or related
to the operations of a Credit Party in connection with the Real Properties or
otherwise in connection with the Businesses where such release constituted a
violation of, or would give rise to liability under, any applicable
Environmental Laws.

44

--------------------------------------------------------------------------------




(f)    None of the Real Properties contains, or has previously contained, any
Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that, if released, constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.
(g)    No Credit Party has assumed any liability of any Person (other than
another Credit Party or Subsidiary thereof) under any Environmental Law.
5.19    Intellectual Property. Each Credit Party owns, or has the legal right to
use, all patents, trademarks, service marks, tradenames, copyrights, licenses,
technology, know-how, processes and other rights (the “Intellectual Property”),
free from burdensome restrictions, that are necessary for the operation of their
respective businesses as presently conducted and as proposed to be conducted
other than those the absence of which could not reasonably be expected to cause
a Material Adverse Effect. Except as could not be reasonably expected to have a
Material Adverse Effect, (a) no holding, decision or judgment has been rendered
by any Governmental Authority which would limit, cancel or question the validity
of any Intellectual Property and (b) no action or proceeding is pending that
seeks to limit, cancel or question the validity of any Intellectual Property or
which, if adversely determined, could reasonably be expected to have a material
adverse effect on the value of any Intellectual Property.
5.20    Solvency. Each Credit Party is, and after consummation of the
transactions contemplated by this Agreement will be, Solvent.
5.21    Investments. All Investments of each Credit Party are (a) as set forth
on Schedule 5.21 or (b) Permitted Investments.
5.22    Disclosure. Neither this Agreement nor any other Credit Document or
financial statement delivered to Administrative Agent or the Lenders by or on
behalf of any Credit Party in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein or
herein, taken as a whole, not misleading.
5.23    Licenses, Etc. Except as would not have or could not be reasonably
expected to have a Material Adverse Effect, the Credit Parties have obtained and
hold in full force and effect, all material franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals which are necessary for the
operation of their respective businesses as presently conducted.
5.24    Burdensome Restrictions. No Credit Party is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any Organization Document or Law which,
individually or in the aggregate, could be reasonably expected to have a
Material Adverse Effect.
5.25    Labor Contracts and Disputes. Except as disclosed on Schedule 5.25:
(a) to Borrower’s knowledge, there is no collective bargaining agreement or
other labor contract covering employees of any Credit Party; (b) no union or
other labor organization is seeking to organize, or be recognized as, a
collective bargaining unit of employees of any Credit Party; and (c) there is no
pending or, to any Credit Party’s knowledge, threatened strike, work stoppage,
material unfair labor practice claim or other material labor dispute against or
affecting any Credit Party or its employees which, individually or in the
aggregate, could be reasonably expected to have a Material Adverse Effect.
5.26    Broker’s Fees. No Credit Party has paid, will pay or agree to pay, or
reimburse any other Person with respect to, any finder’s, broker’s, investment
banking or other similar fee in connection with

45

--------------------------------------------------------------------------------




any of the transactions contemplated under the Credit Documents or has taken or
will take any action that would obligate Administrative Agent or any Lender to
do any of the foregoing.
5.27    OFAC. Neither Borrower, nor any of its Subsidiaries, nor any director,
officer, employee, agent, Affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated Nationals, Her Majesty’s Treasury’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (c) located,
organized or resident in a Designated Jurisdiction.
5.28    Anti-Corruption Laws. Borrower and its Subsidiaries, and their
respective officers and employees, have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such Laws and applicable Sanctions by Borrower, its
Subsidiaries, and their respective officers and employees.
Article VI.    Affirmative Covenants
Borrower hereby covenants and agrees that so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than
unasserted contingent claims for indemnification or expense reimbursement for
which no claim has been asserted or demanded) shall remain unpaid or
unsatisfied:
6.01    Information Covenants. Borrower will furnish, or cause to be furnished,
to Administrative Agent and each of the Lenders:
(f)    Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the close of each fiscal year of
Borrower, a consolidated and consolidating balance sheet and income statement of
Borrower and its Subsidiaries, as of the end of such fiscal year, together with
related consolidated and consolidating statements of operations, retained
earnings, shareholders equity and cash flows for such fiscal year, setting forth
in comparative form consolidated and consolidating figures for the preceding
fiscal year, all such financial information described above to be in reasonable
form and detail and audited by independent certified public accountants of
recognized national standing reasonably acceptable to Administrative Agent and
whose opinion shall be to the effect that such financial statements have been
prepared in accordance with GAAP (except for changes with which such accountants
concur) and shall not be limited as to the scope of the audit or qualified in
any manner, except for qualifications resulting from changes in GAAP and
required or approved by Borrower’s independent certified public accountants. It
is specifically understood and agreed that failure of the annual financial
statements to be accompanied by an opinion of such accountants in form and
substance as provided herein shall constitute an Event of Default hereunder.
(g)    Quarterly Statements. As soon as available, and in any event within sixty
(60) days after the close of each of the first three (3) fiscal quarters of each
fiscal year of Borrower, a consolidated and consolidating balance sheet and
income statement of Borrower and its Subsidiaries, as of the end of such
quarter, together with related consolidated and consolidating statements of
operations, retained earnings, Shareholders’ Equity and cash flow for such
quarter, in each case setting forth in comparative form consolidated and
consolidating figures for the corresponding period

46

--------------------------------------------------------------------------------




of the preceding fiscal year, all such financial information described above to
be in reasonable form and detail and reasonably acceptable to Administrative
Agent.
(h)    Compliance Certificate. Within the time for delivery of the financial
statements required in Sections 6.01(a) and 6.01(b) above, a certificate of a
Responsible Officer of Borrower substantially in the form of Exhibit C,
(i) certifying that such financial statements are true and correct and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments and the absence of footnotes, (ii)
demonstrating compliance with the financial covenants contained in Section 6.02,
(iii) demonstrating compliance with any other terms of this Agreement as
requested by Administrative Agent; and (iv) stating that no Default exists, or
if any Default does exist, specifying the nature and extent thereof and what
action Borrower proposes to take with respect thereto. If necessary, Borrower
shall deliver financial statements prepared in accordance with GAAP as of the
Closing Date, to the extent GAAP has changed since the Closing Date, in order to
show compliance with the terms of this Agreement, including Section 6.02. In
addition, at the time of any Investment pursuant to clause (j) of the definition
of Permitted Investments in excess of $10,000,000, a certificate of a
Responsible Officer of Borrower stating that after giving effect to such
Investment on a pro forma basis no Default will exist or be continuing as a
result of such Investment.
(i)    Reports. Promptly upon transmission or receipt thereof, (i) copies of any
public filings and registrations with, and reports to or from, the SEC, or any
successor agency, and copies of all financial statements, proxy statements,
notices and reports as Borrower or any of its Subsidiaries shall send to its
shareholders generally and (ii) upon the written request of Administrative
Agent, all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Safety and Health
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.
(j)    Notices. Upon an executive officer of a Credit Party obtaining knowledge
thereof, Borrower will give written notice to Administrative Agent
(a) immediately of the occurrence of an event or condition consisting of a
Default, specifying the nature and existence thereof and what action the Credit
Parties propose to take with respect thereto, and (b) promptly, but in any event
within five (5) Business Days, after the occurrence of any of the following with
respect to any Credit Party: (i) the pendency or commencement of any litigation,
arbitral or governmental proceeding against a Credit Party which if adversely
determined could be reasonably expected to have a Material Adverse Effect,
(ii) the institution of any proceedings against a Credit Party with respect to,
or the receipt of written notice by such Person of potential liability or
responsibility for violation, or alleged violation, of any federal, state or
local law, rule or regulation (including Environmental Laws), the violation of
which could be reasonably expected to have a Material Adverse Effect, (iii) the
occurrence of an event or condition which shall constitute a default or event of
default under any Indebtedness of a Credit Party in excess of $10,000,000, other
than Non-Recourse Land Financing, or (iv) any loss of or damage to any property
of a Credit Party or the commencement of any proceeding for the condemnation or
other taking of any property of a Credit Party having a value of $10,000,000 or
more.
(k)    ERISA. Upon any of the Credit Parties or any ERISA Affiliate obtaining
knowledge thereof, Borrower will give written notice to Administrative Agent
promptly (and in any event within two (2) Business Days) of: (i) any event or
condition, including any Reportable Event, that constitutes, or might reasonably
lead to, an ERISA Event; (ii) with respect to any Multiemployer

47

--------------------------------------------------------------------------------




Plan, the receipt of notice as prescribed in ERISA or otherwise of any
withdrawal liability assessed against the Credit Parties or any of their ERISA
Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which a Credit Party or any ERISA Affiliates
is required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; or (iv) any change in the funding status of any Plan that could be
reasonably expected to have a Material Adverse Effect; together with a
description of any such event or condition or a copy of any such notice and a
statement by the principal financial officer of Borrower briefly setting forth
the details regarding such event, condition, or notice, and the action, if any,
which has been or is being taken or is proposed to be taken by the Credit
Parties with respect thereto. Promptly upon request, a Credit Party shall
furnish Administrative Agent and each of the Lenders with such additional
information concerning any Plan as may be reasonably requested, including copies
of each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).
(l)    Environmental.
(i)    Subsequent to a notice from any Governmental Authority where the subject
matter of such notice would reasonably cause concern or during the existence of
an Event of Default, and upon the written request of Administrative Agent, the
Credit Parties will furnish or cause to be furnished to Administrative Agent, at
the Credit Parties’ expense, a report of an environmental assessment of
reasonable scope, form and depth, including, where appropriate, invasive soil or
groundwater sampling, by a consultant reasonably acceptable to Administrative
Agent addressing the subject of such notice or, if during the existence of an
Event of Default, regarding any release or threat of release of Hazardous
Materials on any Real Property and the compliance by the Credit Parties with
Environmental Laws. If the Credit Parties fail to deliver such an environmental
assessment within sixty (60) days after receipt of such written request, then
Administrative Agent may arrange for same, and the Credit Parties hereby grant
to Administrative Agent and its representatives access to the Real Properties
and a license of a scope reasonably necessary to undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling). The
reasonable cost of any assessment arranged for by Administrative Agent pursuant
to this provision will be payable by the Credit Parties on demand.
(ii)    Each Credit Party will conduct and complete all investigations, studies,
sampling and testing and all remedial, removal and other actions necessary to
address all Hazardous Materials on, from, or affecting any Real Property to the
extent necessary to be in compliance with all Environmental Laws and all other
applicable federal, state, and local laws, regulations, rules and policies and
with the orders and directives of all Governmental Authorities exercising
jurisdiction over such Real Property to the extent any failure could be
reasonably expected to have a Material Adverse Effect.
(m)    Other Information. As soon as available and in any event within sixty
(60) days of each fiscal quarter (or within one hundred twenty (120) days of the
fourth fiscal quarter), a “Land Report” and a “Consolidated Sales and
Construction Activity Report” and with reasonable promptness upon any request,
such other information regarding the business, properties or financial

48

--------------------------------------------------------------------------------




condition of the Credit Parties as Administrative Agent or any Lender (through
Administrative Agent) may reasonably request.
(n)    Borrowing Base Certificate. During any period in which Borrower is
required to comply with Section 7.13, then within sixty (60) days following the
last day of each fiscal quarter during such period, a report (in a form
reasonably satisfactory to Administrative Agent) calculating the Borrowing Base
and (if applicable) evidencing compliance with the Borrowing Base covenant set
forth in Section 7.13, as of the last day of such quarter certified by a
Responsible Officer of Borrower; provided that Borrower may (and at the request
of Administrative Agent shall) deliver such report within thirty (30) days of
the end of any calendar month.
Documents required to be delivered pursuant to Section 6.01(a), (b) or (d)(i)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent); provided that:
(i) Borrower shall deliver paper copies of such documents to Administrative
Agent or any Lender upon its request to Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by
Administrative Agent or such Lender and (ii) Borrower shall notify
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. Administrative Agent will endeavor to notify each Lender of any
notice from Borrower of the posting of any such documents, provided, however,
that Administrative Agent shall have no liability to any Lender for the failure
to provide such notice. Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Borrower hereby acknowledges that (a) Administrative Agent and/or Arrangers may,
but shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent,
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) Administrative Agent and Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
6.02    Financial Covenants.

49

--------------------------------------------------------------------------------




(g)    Debt to Capitalization Ratio. As of the last day of each fiscal quarter
of Borrower (beginning with the fiscal quarter ending September 30, 2015), the
Debt to Capitalization Ratio shall be less than or equal to sixty percent (60%).
(h)    Interest Coverage Ratio. As of the last day of each fiscal quarter of
Borrower (beginning with the fiscal quarter ending September 30, 2015), either
(i) the Interest Coverage Ratio shall not be less than 1.5 to 1.0, or (ii) the
ratio of (x) Unrestricted Cash as of such last day, to (y) interest incurred by
the Credit Parties, whether such interest was expensed, capitalized, paid,
accrued or scheduled to be paid or accrued, less interest income of the Credit
Parties, in each case for the twelve (12) month period ending on such last day,
shall be equal to or greater than 1.0 to 1.0.
(i)    Tangible Net Worth. As of the last day of each fiscal quarter of Borrower
(beginning with the fiscal quarter ending September 30, 2015), Tangible Net
Worth shall be greater than or equal to the sum of (i) $3,155,912,000, plus
(ii) an amount equal to fifty percent (50%) of the cumulative Net Income of
Borrower and its Subsidiaries (without deduction for losses) earned for each
completed fiscal quarter subsequent to July 23, 2014 to the date of
determination.
6.03    Preservation of Existence and Franchises. Except as permitted by
Section 7.04, each of the Credit Parties will do all things necessary to
preserve and keep in full force and effect its (a) existence, rights and
franchises and (b) authority, unless failure to preserve and keep in full force
and effect its authority could not be reasonably expected to have a Material
Adverse Effect.
6.04    Books and Records. Each of the Credit Parties will keep complete and
accurate books and records of its transactions in accordance with GAAP
(including the establishment and maintenance of appropriate reserves).
6.05    Compliance with Law. Each of the Credit Parties will materially comply
with all material laws, rules, regulations and orders, and all applicable
material restrictions imposed by all Governmental Authorities, applicable to it
and its property (including Environmental Laws), except in such instances in
which the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.06    Payment of Taxes and Other Indebtedness. Each of the Credit Parties will
pay, settle or discharge (a) all taxes, assessments and governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (c) all of its other
Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Agreement); provided, however, that a Credit Party
shall not be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment (i) would give rise to an
immediate right to foreclose or collect on a Lien securing such amounts or
(ii) could be reasonably expected to have a Material Adverse Effect.
6.07    Insurance. Each of the Credit Parties will at all times maintain in full
force and effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) from
insurance companies of recognized national standing, in such amounts, covering
such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.
6.08    Maintenance of Property. Each of the Credit Parties will maintain and
preserve its material properties, equipment and other assets in good repair,
working order and condition, normal wear and tear

50

--------------------------------------------------------------------------------




excepted, and will make, or cause to be made, in such properties and equipment
from time to time all repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto as may be needed or proper, to the extent
and in the manner customary for companies in similar businesses, unless the
failure to do so could not be reasonably expected to have a Material Adverse
Effect.
6.09    Performance of Obligations. Each of the Credit Parties will perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it or its property is bound, unless the
failure to do so could not be reasonably expected to have a Material Adverse
Effect.
6.10    Use of Proceeds. The Credit Parties will use the proceeds/availability
of the Loans solely to provide working capital for the Credit Parties and for
general corporate purposes of the Credit Parties.
6.11    Audits/Inspections. Upon reasonable notice and during normal business
hours, each Credit Party will permit representatives appointed by Administrative
Agent, including independent accountants, agents, attorneys and appraisers, to
visit and inspect such Credit Party’s property, including its books and records,
its accounts receivable and inventory, its facilities and its other business
assets, and to make photocopies or photographs thereof and to write down and
record any information such representative obtains and shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders. Borrower shall pay
Administrative Agent’s reasonable costs of any inspections or investigations
conducted following the occurrence and during the continuance of an Event of
Default.
6.12    Additional Credit Parties. At the time any Person becomes a Material
Subsidiary of a Credit Party, Borrower shall so notify Administrative Agent and
promptly thereafter (but in any event within thirty (30) days after the date
thereof or within such longer period of time as agreed to by Administrative
Agent) shall cause such Person to (a) execute a Supplemental Guaranty and
(b) deliver to Administrative Agent such other documentation as Administrative
Agent may reasonably request, including certified copies of resolutions and
other corporate, limited liability company or partnership documents and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to Administrative Agent. Administrative Agent and the
Lenders agree that upon any Subsidiary ceasing to be a Material Subsidiary, upon
receipt by Administrative Agent of evidence thereof, Administrative Agent shall,
upon Borrower’s written request, execute, at Borrower’s expense, such release
documentation as is necessary to release such Subsidiary from its Guaranty
Obligations hereunder and such Subsidiary shall no longer be a Guarantor.
6.13    Anti-Corruption Laws. Borrower and its Subsidiaries will conduct their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and will maintain policies and procedures designed to
promote and achieve compliance with such Laws.
6.14    Stock Exchange Listing. Borrower’s common Equity Interests will at all
times be traded on the New York Stock Exchange, NASDAQ, or other nationally
recognized exchange reasonably acceptable to Required Lenders.
Article VII.    Negative Covenants
Borrower hereby covenants and agrees that so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than
unasserted contingent claims for indemnification or expense reimbursement for
which no claim has been asserted or demanded) shall remain unpaid or
unsatisfied:

51

--------------------------------------------------------------------------------




7.01    Indebtedness. No Credit Party will contract, create, incur, assume or
permit to exist any Indebtedness, except:
(j)    Indebtedness arising under this Agreement and the other Credit Documents;
(k)    Indebtedness existing as of the Closing Date as referenced in
Section 5.10 (and renewals, refinancings, replacements or extensions thereof on
terms and conditions no more favorable, in the aggregate, to the applicable
creditor than such existing Indebtedness and in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing, replacement or
extension);
(l)    Indebtedness in respect of current accounts payable and accrued expenses
incurred in the ordinary course of business and to the extent not current,
accounts payable and accrued expenses that are subject to bona fide dispute;
(m)    Indebtedness owing by a Credit Party to another Credit Party;
(n)    Indebtedness arising from Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes;
(o)    Indebtedness arising from judgments that do not cause an Event of
Default;
(p)    secured Indebtedness in connection with Non-Recourse Land Financing
existing on the Closing Date and Non-Recourse Land Financing with respect to
real property acquired after the Closing Date;
(q)    other secured Indebtedness up to $200,000,000, in the aggregate, at any
one time outstanding;
(r)    Guarantees of Borrower or any of its Subsidiaries in respect of
Indebtedness otherwise permitted by this Section 7.01; and
(s)    other unsecured Indebtedness so long as, after giving effect thereto,
Borrower is in compliance with the financial covenants set forth in
Section 6.02.
7.02    Liens. No Credit Party will contract, create, incur, assume or permit to
exist any Lien with respect to any of its property or assets of any kind
(whether real or personal, tangible or intangible), whether now owned or after
acquired, except for Permitted Liens.
7.03    Nature of Business. No Credit Party will materially alter the character
of its business from that conducted as of the Closing Date or engage in any
business other than the business conducted as of the Closing Date and activities
which are substantially similar or reasonably related, ancillary or
complimentary thereto or logical extensions thereof.
7.04    Consolidation and Merger. No Credit Party will enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself;
provided that a Credit Party may merge or consolidate with or into another
Person if the following conditions are satisfied:
(f)    Administrative Agent is given prior written notice of such action;

52

--------------------------------------------------------------------------------




(g)    the Person formed by such consolidation or into which such Credit Party
is merged shall either (i) be a Credit Party or (ii) expressly assume in writing
all of the obligations of a Credit Party under the Credit Documents; provided
that if the transaction is between Borrower and another Person, Borrower must be
the surviving entity; and
(h)    immediately after giving effect to such transaction, no Default shall
have occurred and be continuing.
7.05    Sale or Lease of Assets. No Credit Party will convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business or assets whether now owned or
hereafter acquired, including inventory, receivables, equipment, real property
interests (whether owned or leasehold), and securities, other than: (a) any
inventory sold or otherwise disposed of in the ordinary course of business;
(b) the sale, lease, transfer or other disposal by a Credit Party of any or all
of its assets to another Credit Party; (c) obsolete, slow-moving, idle or
worn-out assets no longer used or useful in its business; (d) the transfer of
assets which constitute a Permitted Investment; (e) any Equity Issuance by
Borrower; (f) the sale, lease or sublease of real property interests in the
ordinary course of business; (g) the sale, transfer or other disposal for fair
market value of all or substantially all of the Equity Interests or assets of a
Guarantor to a Person that is not a Credit Party; provided that (i) after giving
effect to any such sale, transfer or other disposal, the Credit Parties shall be
in compliance with all of the terms and conditions of this Agreement and the
other Credit Documents, including the terms of Section 6.12 and the definition
of Material Subsidiary, (ii) the net cash proceeds from any such sale, transfer
or other disposal shall be (A) first, applied to all outstanding Loans (first to
Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities) and (B) second, reinvested in the business of the Credit
Parties or used by the Credit Parties in the ordinary course of business within
ninety (90) days after the closing of such transfer, sale or other disposal and
(iii) promptly after the net cash proceeds from any such sale, transfer or other
disposal have been so utilized, Borrower shall deliver to Administrative Agent a
certificate executed by a Responsible Officer certifying on behalf of Borrower
(A) as to the amount of such net cash proceeds and (B) that such net cash
proceeds have been reinvested in accordance with the terms of the foregoing
clause (ii), and (h) other sales of assets in the ordinary course of business so
long as, after giving effect thereto, Borrower is in compliance with the
financial covenants set forth in Section 6.02.
7.06    Sale and Leaseback. No Credit Party will enter into any Sale and
Leaseback Transaction, unless each of the following conditions is satisfied:
(a) such Credit Party shall promptly give notice of such sale or transfer to
Administrative Agent; (b) the net proceeds of such sale or transfer are at least
equal to the fair value of the property which is the subject of such sale or
transfer; and (c) such Credit Party shall apply, within 365 days after the
effective date of such sale or transfer, or shall have committed within one year
after such effective date to apply, an amount at least equal to the net proceeds
of the sale or transfer of the property which is the subject of such sale or
transfer to (A) the repayment of the Loans or (B) the repayment of other
Indebtedness owing by any Credit Party or (C) the purchase of property by such
Credit Party substantially similar to the property that was the subject of such
sale or transfer or (D) in part to such repayment and in part to such purchase
or property; provided, however, that if such Credit Party commits to apply an
amount at least equal to the net proceeds of a sale or transfer to the repayment
of the Loans, the repayment of other Indebtedness or the purchase of property,
such commitment shall be made in a written instrument delivered by such Credit
Party to Administrative Agent and shall require such Credit Party to so apply
said amount within 18 months after the effective date of such sale or transfer,
and it shall constitute a breach of the provisions of this Section 7.06if such
Credit Party shall fail so to apply said amount in satisfaction of such
commitment.

53

--------------------------------------------------------------------------------




7.07    Advances, Investments and Loans. No Credit Party will make any
Investments except for Permitted Investments.
7.08    Transactions with Affiliates. No Credit Party will enter into any
material transaction or series of transactions, whether or not in the ordinary
course of business, with any officer, director, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, shareholder, Subsidiary or Affiliate.
7.09    Fiscal Year; Organizational Documents. No Credit Party will (a) change
its fiscal year or (b) in any manner that would reasonably be likely to
adversely affect the rights of the Lenders, change its articles or certificate
of incorporation or its bylaws, except as permitted by Section 7.04.
7.10    No Limitations. No Credit Party will directly or indirectly, create or
otherwise cause, incur, assume, suffer or permit to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Person to (a) pay dividends or make any other distribution on any of such
Person’s Equity Interests, (b) pay any Indebtedness owed to any other Credit
Party, (c) make loans or advances to any other Credit Party or (d) transfer any
of its property to any other Credit Party, except for encumbrances or
restrictions existing under or by reason of (i) customary non-assignment or net
worth provisions in any lease governing a leasehold interest or in any license
governing licensed assets, (ii) any agreement or other instrument of a Person
existing at the time it becomes a Subsidiary of a Credit Party; provided that
such encumbrance or restriction is not applicable to any other Person, or any
property of any other Person, other than such Person becoming a Subsidiary of a
Credit Party and was not entered into in contemplation of such Person becoming a
Subsidiary of a Credit Party, (iii) this Agreement and the other Credit
Documents, and (iv) any Indebtedness permitted by Section 7.01(b), (g) or (h)
solely to the extent such encumbrance or restriction relates to the property
financed by or subject to such Indebtedness.
7.11    No Other Negative Pledges. No Credit Party will enter into, assume or
become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (a) as set
forth in (i) the Credit Documents and (ii) any bond indenture or equivalent
instrument (or any amendment or supplement thereto) to which such Credit Party
is now or hereafter a party, (b) restrictions with respect to Liens on interests
in joint ventures provided for in the organizational documents of such joint
venture or in any agreement governing Indebtedness of such joint venture, and
(c) restrictions permitted by Section 7.10(d)(iv).
7.12    Other Indebtedness. No Credit Party will, if any Event of Default has
occurred and is continuing or would be directly or indirectly caused as a result
thereof, (a) with respect to any Indebtedness (other than the Indebtedness under
the Credit Documents) of such Credit Party, shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof or (b) make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment, redemption,
acquisition for value or defeasance of (including by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange of any Indebtedness (other than
the Indebtedness under the Credit Documents) of such Credit Party.
7.13    Borrowing Base Limitations. If, as of the last day of the most recent
fiscal quarter then ended, the Debt to Capitalization Ratio is greater than
fifty-five percent (55%), then until Borrower delivers a Compliance Certificate
pursuant to Section 6.01(c) reflecting that the Debt to Capitalization Ratio is
equal

54

--------------------------------------------------------------------------------




to or less than fifty-five percent (55%), Borrower shall not permit the
aggregate outstanding amount of all Borrowing Base Debt to, at any time, exceed
the Borrowing Base.
7.14    Sanctions. No Credit Party will, directly or indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, or otherwise) of
Sanctions.
7.15    Anti-Corruption Laws. No Credit Party will, directly or indirectly use
the proceeds of any Loan for any purpose which would breach any anti-corruption,
anti-bribery or anti-money laundering Law, including the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar Laws
in other jurisdictions.
Article VIII.    Events of Default and Remedies
8.01    Events of Default. An Event of Default shall exist upon the occurrence,
and during the continuation, of any of the following specified events (each an
“Event of Default”):
(e)    Payment. Borrower shall default in the payment (i) when due of any
principal of any of the Loans or (ii) within five (5) Business Days of when due
of any interest on the Loans or any fees or other amounts owing hereunder, under
any of the other Credit Documents or in connection herewith.
(f)    Representations. Any representation, warranty or statement made or deemed
to be made by any Credit Party herein, in any of the other Credit Documents, or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect (without
duplication of any materiality qualifiers set forth therein) on the date as of
which it was made or deemed to have been made.
(g)    Covenants. Borrower shall:
(iii)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.02, 6.10, 6.14 or 7.01 through 7.15 inclusive;
(iv)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.01, 6.03, 6.05 or 6.11 and such default shall
continue unremedied for a period of five (5) Business Days after the earlier of
Borrower becoming aware of such default or notice thereof given by
Administrative Agent; or
(v)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in paragraphs (a), (b), (c)(i),
(c)(ii) or any other paragraph of this Section 8.01) contained in this Agreement
and such default shall continue unremedied for a period of at least thirty (30)
days after the earlier of Borrower becoming aware of such default or written
notice thereof given by Administrative Agent.
(h)    Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least thirty (30) days after the earlier of a Credit

55

--------------------------------------------------------------------------------




Party becoming aware of such default or written notice thereof given by
Administrative Agent, or (ii) any Credit Document shall fail to be in full force
and effect or any Credit Party shall so assert or any Credit Document shall fail
to give Administrative Agent and the Lenders the security interests, liens,
rights, powers and privileges purported to be created thereby.
(i)    Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force and effect, or any Guarantor thereunder or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under such Guaranty.
(j)    Bankruptcy, Etc. The occurrence of any of the following: (i) a court or
governmental agency having jurisdiction shall enter a decree or order for relief
in respect of any Credit Party or any of its Subsidiaries in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of any Credit Party or any of its
Subsidiaries or for any substantial part of its property or ordering the winding
up or liquidation of its affairs; or (ii) an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against any Credit Party or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of sixty (60) consecutive
days; or (iii) any Credit Party or any of its Subsidiaries shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) any Credit
Party or any of its Subsidiaries shall admit in writing its inability to pay its
debts generally as they become due or any action shall be taken by such Person
in furtherance of any of the aforesaid purposes.
(k)    Defaults under Other Agreements.
(i)    An Event of Default shall occur under the Revolving Credit Agreement;
(ii)    A Credit Party shall default in the due performance or observance
(beyond the applicable grace period with respect thereto) of any material
obligation or condition of any contract or lease material to the Credit Parties
taken as a whole to which it is a party or by which it or its property is bound;
or
(iii)    With respect to any Indebtedness of a Credit Party the principal amount
of which is in excess of $25,000,000, individually or in the aggregate (other
than Indebtedness outstanding under this Agreement and Non-Recourse Land
Financing), (A) any such Credit Party shall (x) default in any payment (beyond
the applicable grace period with respect thereto, if any) with respect to any
such Indebtedness, or (y) default (after giving effect to any applicable grace
period) in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, and any
such default or other event or condition referenced in this subclause (y) causes
the holder or holders of such Indebtedness (or trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) any such Indebtedness to become due prior to its stated
maturity; (B) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to

56

--------------------------------------------------------------------------------




the stated maturity thereof, or required to be repurchased, defeased or redeemed
(but not including a voluntary repayment of such Indebtedness); or (C) any such
Indebtedness shall mature and remain unpaid.
(l)    Judgments. Any judgment, order, or decree (including any judgment, order,
or decree with respect to any litigation disclosed pursuant to the Credit
Documents) shall be entered against any one or more of the Credit Parties
involving a liability of $25,000,000 or more individually, or $50,000,000 or
more in the aggregate (to the extent not paid or covered by insurance provided
by a carrier who has acknowledged coverage and in any event not including any
Non-Recourse Land Financing), and such judgment, order or decree (i) is the
subject of any enforcement proceeding commenced by any creditor or (ii) shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (A) the last day on which such judgment, order or decree becomes
final and unappealable or (B) thirty (30) days.
(m)    ERISA. The occurrence of any of the following events or conditions: (A)
any unpaid contributions required under Section 303 of ERISA and Section 430 of
the Code shall exist with respect to any Single Employer Plan, or required under
Section 304 or 305 of ERISA and Section 431 or 432 of the Code shall exist with
respect to any Multiemployer Plan with respect to any Credit Party’s, any
Subsidiary’s or any ERISA Affiliate’s contribution obligations only; (B) any
Lien shall arise on the assets of any Credit Party, any of its Subsidiaries or
any ERISA Affiliate in favor of the PBGC or a Plan; (C) an ERISA Event shall
occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (D) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of Administrative Agent, likely to result in (i) the
termination of such Plan for purposes of Title IV of ERISA, or (ii) any Credit
Party, any of its Subsidiaries or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (E) any non-exempt prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which may subject any Credit Party, any of
its Subsidiaries or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any Credit Party, any of its
Subsidiaries or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.
(n)    Ownership. There shall occur a Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower; and
(b)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;

57

--------------------------------------------------------------------------------




provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.12, be
applied by Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations (other than unasserted
contingent claims for indemnification or expense reimbursement for which no
claim has been asserted or demanded) have been indefeasibly paid in full, to
Borrower or as otherwise required by Law.
Article IX.    Administrative Agent
9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as Administrative Agent hereunder
and under the other Credit Documents and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of Administrative Agent and the Lenders, and
neither Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
9.02    Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money

58

--------------------------------------------------------------------------------




to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:
(b)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(c)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Credit Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
(d)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to Administrative Agent by Borrower or a
Lender.
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Credit Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.
9.04    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone

59

--------------------------------------------------------------------------------




and believed by it to have been made by the proper Person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, Administrative Agent may presume that such condition
is satisfactory to such Lender unless Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub‑agents appointed by
Administrative Agent. Administrative Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of Administrative Agent
and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.
9.06    Resignation of Administrative Agent.
(a)    Administrative Agent may at any time give notice of its resignation to
the Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of Borrower (which
consent shall not be unreasonably withheld or delayed) so long as no Event of
Default has occurred and is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and, in consultation with Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent

60

--------------------------------------------------------------------------------




shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Administrative Agent’s resignation or removal hereunder and under the
other Credit Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Credit Documents, except in its capacity, as applicable, as
Administrative Agent or a Lender hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Section 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

61

--------------------------------------------------------------------------------




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 10.04.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.
Article X.    Miscellaneous
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent to any departure by
Borrower or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders and Borrower or the applicable Credit
Party, as the case may be, and acknowledged by Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(i)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(j)    increase or extend the Commitment or Loans of any Lender without the
written consent of such Lender;
(k)    postpone any date fixed by this Agreement or any other Credit Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Credit Document without the
written consent of each Lender directly affected thereby;
(l)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Credit
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Rate that would result in a reduction of any interest rate on any Loan or any
fee payable hereunder without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of Borrower to pay interest at the Default Rate;
(m)    change Section 8.03 or any other provision of this Agreement regarding
the ratable treatment of Lenders, in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
(n)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

62

--------------------------------------------------------------------------------




(o)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.01 (in which case such release may
be made by Administrative Agent acting alone);
and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Credit Document. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
All communications from Administrative Agent to the Lenders requesting the
Lenders’ determination, consent, approval, or disapproval (i) shall be given in
the form of a written notice to each Lender, (ii) shall be accompanied by a
description of the matter or thing as to which such determination, approval,
consent, or disapproval is requested, or shall advise each Lender where such
matter or thing may be inspected, or shall otherwise describe the matter or
issue to be resolved, (iii) shall include, if reasonably requested by a Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to Administrative Agent by Borrower
in respect of the matter or issue to be resolved, and (iv) shall include
Administrative Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly after receipt of any such request by
Administrative Agent; provided, however, that with respect to those matters
requiring the consent by the Required Lenders, unless a Lender shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within ten (10) Business Days after
receipt of any such request by Administrative Agent (or such lesser period as
may be required under the Credit Documents for Administrative Agent to respond),
such Lender shall be deemed to have approved of or consented to such
recommendation or determination.
10.02    Notices; Effectiveness; Electronic Communication.
(e)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to Borrower or any other Credit Party or Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

63

--------------------------------------------------------------------------------




Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(f)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Administrative Agent or Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business

Day for the recipient.
(g)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties” and individually, an “Agent Party”) have any liability to
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Borrower’s, any Credit Party’s or Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any

64

--------------------------------------------------------------------------------




liability to Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(h)    Change of Address, Etc. Each of Borrower and Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to Borrower and Administrative Agent.
In addition, each Lender agrees to notify Administrative Agent from time to time
to ensure that Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.
(i)    Reliance by Administrative Agent and Lenders. Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Credit Parties shall indemnify
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Credit Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.02 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Credit Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.10), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Credit

65

--------------------------------------------------------------------------------




Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to Administrative Agent pursuant to Section 8.02 and (ii) in addition
to the matters set forth in clauses (b) and (c) of the preceding proviso and
subject to Section 2.10, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(c)    Costs and Expenses. Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all documented
out‑of‑pocket expenses incurred by Administrative Agent or any Lender (including
the fees, charges and disbursements of any counsel for Administrative Agent or
any Lender), and shall pay all fees and time charges for attorneys who may be
employees of Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made hereunder, including all such documented
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(d)    Indemnification by Borrower. The Credit Parties shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related documented expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
Borrower or any other Credit Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Credit Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) arise out of a dispute solely between or among Indemnified Parties (but
excluding any disputes involving Administrative Agent) not resulting from any
act or omission of Borrower or (z) result from a claim brought by Borrower or
any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s

66

--------------------------------------------------------------------------------




obligations hereunder or under any other Credit Document, if Borrower or such
other Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(e)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Outstandings at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such Lender)
such payment to be made severally among them based on such Lenders’ Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought), provided further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for Administrative Agent (or any such sub-agent) in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.09(d).
(f)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(g)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(h)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party,

67

--------------------------------------------------------------------------------




in connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(iv)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or contemporaneous assignments
to related Approved Funds (determined after giving effect to such assignments)
that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

68

--------------------------------------------------------------------------------




(v)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to Loans assigned.
(vi)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof; and provided, further, that Borrower’s consent
shall not be required during the primary syndication of the credit facility
provided herein; and
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(vii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
(viii)    No Assignment to Certain Persons. No such assignment shall be made
(A) to Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for, the primary benefit of an
individual natural Person or group of related individual natural Persons).
(ix)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Pro Rata Share. Notwithstanding
the foregoing, in the event that any assignment of rights

69

--------------------------------------------------------------------------------




and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for, the primary benefit of an individual natural
Person or group of related individual natural Persons, a Defaulting Lender or
Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver

70

--------------------------------------------------------------------------------




or other modification described in the first proviso to Section 10.01 that
affects such Participant. Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the Participant shall
deliver the documentation required under Section 3.01(e) to the Lender who sells
the participation and the relevant Withholding Agent) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Borrower’s request and expense, to use reasonable efforts to
cooperate with Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.10 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
10.07    Treatment of Certain Information; Confidentiality. Each of
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the disclosing party shall use commercially reasonable efforts to
notify Borrower prior to the disclosure thereof unless prohibited by applicable
Law, (d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any

71

--------------------------------------------------------------------------------




prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating Borrower or its Subsidiaries or the credit facilities
provided hereunder, (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (iii) any
credit insurance provider relating to Borrower and its Obligations hereunder,
(h) with the consent of Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to Administrative Agent, any Lender, or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower. In addition, Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Credit Documents, and the
Commitments. For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to Administrative Agent or any Lender on a nonconfidential basis prior
to disclosure by Borrower or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of Borrower or any other
Credit Party against any and all of the obligations of Borrower or such Credit
Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement
or any other Credit Document and although such obligations of Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so setoff shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify Borrower
and Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

72

--------------------------------------------------------------------------------




10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Credit Documents, and any separate letter agreements with respect to fees
payable to Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Credit

73

--------------------------------------------------------------------------------




Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(h)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 10.06(b);
(i)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
(j)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(k)    such assignment does not conflict with applicable Laws; and
(l)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH

74

--------------------------------------------------------------------------------




OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
Borrower and each other Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by Administrative Agent, Arrangers, and the
Lenders are arm’s-length commercial transactions between Borrower, each other
Credit Party and their respective Affiliates, on the one hand, and
Administrative Agent, Arrangers, and the Lenders, on the other hand, (B) each of
Borrower and the other Credit Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower and each other Credit Party is capable of evaluating, and
understands and

75

--------------------------------------------------------------------------------




accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) Administrative Agent, each Arranger
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower, any other
Credit Party or any of their respective Affiliates, or any other Person and
(B) neither Administrative Agent, any Arranger nor any Lender has any obligation
to Borrower, any other Credit Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and
(iii) Administrative Agent, Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the other Credit Parties and their
respective Affiliates, and neither Administrative Agent, any Arranger, nor any
Lender has any obligation to disclose any of such interests to Borrower, any
other Credit Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower and each other Credit Party hereby waives and
releases any claims that it may have against Administrative Agent, any Arranger
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary Administrative Agent
is under no obligation to agree to accept electronic signatures in any form or
in any format unless expressly agreed to by Administrative Agent pursuant to
procedures approved by it.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act. Borrower shall, promptly
following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
10.19    Time of the Essence. Time is of the essence of the Credit Documents.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

76

--------------------------------------------------------------------------------




PULTEGROUP, INC.
By:    /s/ Bruce E. Robinson    
Name:    Bruce E. Robinson    
Title:    Vice President and Treasurer    





S-1

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent
By:    /s/ Paley Chen    
Name:    Paley Chen    
Title:    Vice President    





S-2

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
By:    /s/ Asad Rafiq    
Name:    Asad Rafiq    
Title:    Vice President    





S-3

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., in its capacity as Syndication Agent, and
individually as a Lender
By:    /a/ Nadeige Dang    
Name:    Nadeige Dang    
Title:    Vice President    





S-4

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender
By:    /s/ R. Todd Barnaby    
Name:    R. Todd Barnaby    
Title:    Senior Vice President    





S-5

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
By:    /s/ John C. Rowland    
Name:    John C. Rowland    
Title:    Vice President    





S-6

--------------------------------------------------------------------------------




COMERICA BANK, as a Lender
By:    /s/ Charles Weddell    
Name:    Charles Weddell    
Title:    Vice President    





S-7

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender
By:    /s/ Ted Smith    
Name:    Ted Smith    
Title:    Senior Vice President    





S-8

--------------------------------------------------------------------------------




MIZUHO BANK, LTD., as a Lender
By:    /s/ Noel Purcell    
Name:    Noel Purcell    
Title:    Authorized Signatory    



S-9

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:    /s/ J. Richard Litton    
Name:    J. Richard Litton    
Title:    Senior Vice President    





S-10

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
By:    /s/ Brian P. McFarland    
Name:    Brian P. McFarland    
Title:    Senior Vice President    





S-11

--------------------------------------------------------------------------------




TD BANK, N.A., as a Lender
By:    /s/ William Hutchinson    
Name:    William Hutchinson    
Title:    Vice President    



S-12

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:    /s/ J. Lee Hord    
Name:    J. Lee Hord    
Title:    Senior Vice President    





S-13

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:    /s/ Elena Bennett    
Name:    Elena Bennett    
Title:    Senior Vice President    





S-14

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS



Lender
Commitment
Bank of America, N.A.
$47,500,000
JPMorgan Chase Bank, N.A.
$47,500,000
Citibank, N.A.
$47,500,000
SunTrust Bank
$47,500,000
Comerica Bank
$47,500,000
Mizuho Bank, Ltd.
$47,500,000
PNC Bank, National Association
$47,500,000
Wells Fargo Bank, National Association
$47,500,000
Branch Banking and Trust Company
$45,000,000
U.S. Bank National Association
$35,000,000
Fifth Third Bank
$20,000,000
TD Bank, N.A.
$20,000,000
Total
$500,000,000




Schedule 2.01 - 1
Commitments

--------------------------------------------------------------------------------




SCHEDULE 5.09


EXISTING LIENS


None.

Schedule 5.09 - 1
Existing Liens

--------------------------------------------------------------------------------




SCHEDULE 5.10


EXISTING INDEBTEDNESS


None.





Schedule 5.10 - 1
Existing Indebtedness

--------------------------------------------------------------------------------




SCHEDULE 5.11


LITIGATION


None.  

Schedule 5.11 - 1
Litigation

--------------------------------------------------------------------------------




SCHEDULE 5.15


SUBSIDIARIES


* Denotes Material Subsidiary under the Term Loan Agreement
** Denotes Borrower


 Name
56th and Lone Mountain, L.L.C.
66 WINDWARD COVE ACQUISITION COMPANY, LLC
America's Mortgage Cooperative, LLC
Andrea's Court, LLC
Anthem Arizona L.L.C.
Anthem Community Council, Inc. (NV)
Anthem Country Club, Inc.
BATCHELLORS FOREST, LLC
BAY VISTA AT MEADOW PARK, L.P.
BC STAFFORD, LLC
BENICIA CS DEVELOPERS, LLC
Centerline Georgia Investor III LLC
CENTEX CONSTRUCTION OF NEW MEXICO, LLC
CENTEX CROWN HOLDING, LLC
CENTEX DEVELOPMENT COMPANY, L.P.*
CENTEX FINANCIAL SERVICES, LLC
CENTEX HOMES*
CENTEX HOMES CROWN LLC
CENTEX HOMES OF CALIFORNIA, LLC
CENTEX HOMES REALTY COMPANY
CENTEX HOMES WESTSIDE URBAN RENEWAL I, LLC
CENTEX HOMES WESTSIDE URBAN RENEWAL II, LLC
CENTEX HOMES, INC.
CENTEX HOMES, LLC (f/k/a Calton Homes, LLC)*
CENTEX HOSPITALITY GROUP, LLC
CENTEX INTERNATIONAL II, LLC*
CENTEX LLC*
CENTEX MORTGAGE, TITLE AND INSURANCE GROUP, LLC
CENTEX MULTI-FAMILY COMMUNITIES, LLC
CENTEX MULTI-FAMILY COMPANY
CENTEX MULTI-FAMILY INVESTMENTS, L.P.


Schedule 5.15 - 1
Subsidiaries

--------------------------------------------------------------------------------




CENTEX MULTI-FAMILY ST. PETE HOLDING COMPANY, L.L.C.
CENTEX REAL ESTATE CONSTRUCTION COMPANY
CENTEX REAL ESTATE CORPORATION*
CENTEX REALTY, INC.
CENTEX SERVICE COMPANY, LLC
CENTEX TITLE & ANCILLARY SERVICES, LLC
CENTEX/TAYLOR, LLC
Chandler DJ Basin, LLC
Chandler Natural Resources Corporation
CL OCEAN VILLAS, LLC
CLAREMONT HILLS LLC
COMMERCE LAND TITLE AGENCY, LLC
Conestoga Golf Club LLC
Contractors Insurance Company of North America, Inc., a Risk Retention Group
Corkscrew Lakes, LLC
Corte Bella Country Club Association, Inc.
Corte Bella Golf Club, LLC
CREEKSIDE AT MEADOW PARK, L.P.
CREEKSIDE II DEVELOPMENT, LLC
CTX MORTGAGE COMPANY, LLC
Dean Realty Company
Del E. Webb Development Co., L.P.
Del E. Webb Land Conservancy
Del Webb Building Products LLC
Del Webb California Corp.
Del Webb Communities of Illinois, Inc.
Del Webb Communities, Inc.*
Del Webb Community Management Co.
Del Webb Construction Services Co.
Del Webb Corporation*
Del Webb Home Construction, Inc.
Del Webb Homes, Inc.
Del Webb Limited Holding Co.
Del Webb Southwest Co.
Del Webb Texas Limited Partnership*
Del Webb's Coventry Homes Construction Co.
Del Webb's Coventry Homes of Nevada, Inc.
Del Webb's Coventry Homes, Inc.*
Del Webb's Spruce Creek Communities, Inc.
Desarrolladores Urbanos (Canovanas), LLC


Schedule 5.15 - 2
Subsidiaries

--------------------------------------------------------------------------------




DiVosta Building, LLC
DiVosta Homes Holdings, LLC*
DiVosta Homes, L.P.*
DR Super Block 1 South, LLC
DW Homebuilding Co.
EAST FRANKLIN IMPLEMENTATION GROUP, LLC
Edinburgh Realty Corporation
EUREKA ESCONDIDO, LLC
Evergreen-Hunt & Merrill Ranch, L.L.C.
FAIR CHASE DEVELOPMENT LLC
Florida Building Products, LLC
Fort Lincoln-Pulte Limited Liability Company
FRCS LLC
GI Development Business Trust
Grand/Sakwa Orchards of Lyon, LLC
Grayhaven Estates Limited, L.L.C.
Great Island Community, LLC
H.D. Whispering Creek, L.L.C.
Hilltop Farms Development, LLC
Homeland CC, LLC
Homeland PG, LLC
HTPD, LLC
HydroSource Acquisitions, Inc.
INDEPENDENT GENERAL AGENCY, INC.
Jersey Meadows LLC
JNN Properties LLC
Kyle Acquisition Group, LLC
LANSDOWNE COMMUNITY DEVELOPMENT LLC
LCD COMMUNICATIONS LLC
LENNAR CENTEX DEL RIO PARTNERS, LLC
MARINA COMMUNITY PARTNERS, LLC
Marquette Title Insurance Company
Mayaguez Partners, LLC
MCS Mountain Road, LLC
MEADOWBROOK DEVELOPMENT COMPANY, LLC
Nomas LLC*
North American Builders Indemnity Company
North Valley Enterprises, LLC
NOVATO COMMUNITY PARTNERS, LLC
OPENBAND AT LANSDOWNE L.L.C.
PC/BRE Springfield L.L.C.
PC/BRE Venture L.L.C.


Schedule 5.15 - 3
Subsidiaries

--------------------------------------------------------------------------------




PC/BRE Whitney Oaks L.L.C.
PCD Realty LLC
PCIC Insurance Agency, Inc.
PG&M Orlando, LLC
PGP TITLE OF FLORIDA, INC.
PGP TITLE, INC.
PGP TITLE, LLC
PH 19 Corporation*
PH 32 Corporation
PH 33 Corporation
PH 34 Corporation
PH 35 Corporation
PH 36 Corporation
PH 37 Corporation
PH 43 LLC
PH 50 LLC
PH 51 LLC
PH 52 LLC
PH 53 LLC
PH 54 LLC
PH 55 LLC
PH 57, Limited Partnership
PH Relocation Services LLC
PH Trust I
PH Trust II
PH1 Corporation*
PH10 Corporation
PH11 Corporation
PH16, L.P.
PH17, L.P.
PH3 Corporation
PH4 Corporation
PH8 Corporation
PH9 Corporation
PHC Title Corporation
PHNE Business Trust
PHT Building Materials Limited Partnership
PHT Operating Company LLC
PL Roseville, LLC
PN II, Inc.*
PN III, LLC
Potomac Yard Development LLC*
Potomac Yard Development Sole Member LLC


Schedule 5.15 - 4
Subsidiaries

--------------------------------------------------------------------------------




PREMIER LAND TITLE INSURANCE COMPANY
Preserve I, Inc.
Preserve II, Inc.*
Pulte Arizona Services, Inc.*
Pulte Aviation I LLC
Pulte Braintree LLC
Pulte Building Products LLC
Pulte Building Services LLC
Pulte Building Systems Holding Company, L.L.C.
Pulte Building Systems, L.L.C. (AZ)
Pulte Building Systems, L.L.C. (NV)
Pulte Communities NJ, Limited Partnership
Pulte Development Corporation*
Pulte Development New Mexico, Inc.*
Pulte Diversified Companies, Inc.
Pulte Financial Companies, Inc.
Pulte Financial Services LLC
Pulte Georgia Holdings LLC
Pulte Home Corporation*
Pulte Home Corporation of The Delaware Valley
Pulte Home Sciences LLC
Pulte Homes of Greater Kansas City, Inc.
Pulte Homes of Indiana, LLC*
Pulte Homes of Michigan LLC
Pulte Homes of Minnesota LLC*
Pulte Homes of New England LLC*
Pulte Homes of New Mexico, Inc.*
Pulte Homes of New York LLC*
Pulte Homes of NJ, Limited Partnership*
Pulte Homes of Ohio LLC*
Pulte Homes of PA, Limited Partnership*
Pulte Homes of South Carolina, Inc.
PULTE HOMES OF ST. LOUIS, LLC*
Pulte Homes of Texas, L.P.*
Pulte Homes Tennessee Limited Partnership*
Pulte Interiors, LLC
Pulte International Building Corporation
Pulte International Caribbean Corp.
Pulte International Caribbean II, Limited Partnership
Pulte International Corporation
Pulte Land Company, LLC*
Pulte Mortgage LLC
Pulte Nevada I LLC


Schedule 5.15 - 5
Subsidiaries

--------------------------------------------------------------------------------




Pulte Payroll Corporation
Pulte Purchasing Corporation
Pulte RC, LLC
Pulte Realty Holdings, Inc.*
Pulte Realty Limited Partnership*
Pulte Realty of Connecticut, Inc.
Pulte Realty of New York, Inc.
Pulte Realty of South Jersey, Inc.
Pulte Realty, Inc.
Pulte Services Corporation
Pulte SRL Holdings LLC
Pulte Texas Holdings LLC*
Pulte Title Agency of Ohio, Limited Liability Company
Pulte Urban Renewal, LLC
Pulte.com, Inc.
Pulte/BP Murrieta Hills, LLC*
PulteGroup, Inc.**
Pulte Homes Tennessee, Inc. (f.k.a Radnor Homes, Inc.)*
Rancho Diamante Investments, LLC
RCC Augusta, LLC
RCC Brookside Epic, LLC
Related Capital Oak Hill Partners LLC
Related Gordon Armstrong Associates LLC
Related Hollywood/Shawnee Associates LLC
RIVERPARK LEGACY, LLC
RIVERWOOD GOLF CLUB, LLC
RN Acquisition 2 Corp.*
Shiloh Farm Investments, LLC
Shorepointe Village Homes, L.L.C.
Sierra Canyon Association
South Natick Hills, LLC
SOUTHPORT DEVELOPMENT LLC
Stetson Venture II, LLC
Stone Creek Golf Club LLC
Sun City Georgetown Community Association, Inc.
Sun City Grand Community Association, Inc.
Sun City Hilton Head Community Association, Inc.
Sun City Title Agency Co.
Sun State Insulation Co., Inc.
Tallmadge Woods STP Associates LLC
Terravita Home Construction Co.
THE JONES COMPANY BUILDING SERVICES, LLC


Schedule 5.15 - 6
Subsidiaries

--------------------------------------------------------------------------------




Title Plant Corporation
Umerley Manor Oaks LLC
Upper Gwynedd Development, Limited Partnership
WEST HYATTSVILLE METRO DEVELOPMENT LLC
WESTLAND ACRES DEVELOPMENT, L.L.C.
WH ON YOUR LOT, LLC
Wil Corporation
Williams' Fields at Perry Hall, L.L.C.
WINDEMERE BLC LAND COMPANY LLC
WOODFIELD COMMUNITY, LLC












Schedule 5.15 - 7
Subsidiaries

--------------------------------------------------------------------------------




SCHEDULE 5.21


INVESTMENTS


None.



Schedule 5.21 - 1
Investments

--------------------------------------------------------------------------------




SCHEDULE 5.25


LABOR CONTRACTS AND DISPUTES


None.  

Schedule 5.25
Labor Contracts and Disputes

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWER:


PulteGroup, Inc.
3350 Peachtree Road NE, Suite 150
Atlanta, GA 30326
Attention: Bryce Langen
Telephone: (404) 464-9047
Facsimile: (404) 978-6773
Electronic Mail: Bryce.Langen@pultegroup.com; treasury@pultegroup.com
Taxpayer Identification Number: 38-2766606
Websites (see Section 6.01):
•
http://pultegroupinc.com/investors/financial-information/sec-filings

•
http://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0000822416



ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Borrowings):
Bank of America, N.A.
One Independence Center
101 N. Tryon St.
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: David Sanctis
Telephone: (980) 387-2466
Facsimile: (704) 409-0026
Electronic Mail: David.Sanctis@baml.com
Account No.: 1366212250600
Ref: PulteGroup Inc.
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
222 Broadway, 14th Floor
Mail Code: NY3-222-14-03
New York, NY 10038
Attention: Paley Chen
Telephone: (646) 556-0753
Facsimile: (212) 548-8944
Electronic Mail: Paley.Chen@baml.com



Schedule 10.02 - 1
Administrative Agent’s Office; Certain Addresses for Notices

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement, dated as of September 30,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among PulteGroup, Inc., a Michigan corporation
(“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.
The undersigned hereby requests (select one):
A Borrowing of Loans
A conversion or continuation of Loans

1.    On      (a Business Day).
2.    In the amount of $    .
3.    Comprised of         .
        [Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of ____ months.
The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.
PULTEGROUP, INC.
By:     
Name:     
Title:     





Exhibit A - 1
Form of Loan Notice

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF NOTE
    
FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
_____________________ or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan made by Lender to Borrower under that certain Term Loan Agreement,
dated as of September 30, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.
Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by Lender shall be evidenced by one or
more loan accounts or records maintained by Lender in the ordinary course of
business. Lender may also attach schedules to this Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



Exhibit B - 1
Form of Note

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
PULTEGROUP, INC.
By:     
Name:     
Title:     



Exhibit B - 2
Form of Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




Exhibit B - 3
Form of Note

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date ________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of September 30,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among PulteGroup, Inc., a Michigan corporation
(“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
the behalf of Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Borrower ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by such financial statements.
3.    A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Credit Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period Borrower
performed and observed each covenant and condition of the Credit Documents
applicable to it, and no Default has occurred and is continuing.]
--or--

Exhibit C - 1
Form of Compliance Certificate

--------------------------------------------------------------------------------




[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status and what
action Borrower proposes to take with respect thereto:]
4.    The representations and warranties of Borrower contained in Article V of
the Agreement, and any representations and warranties of any Credit Party that
are contained in any document furnished at any time under or in connection with
the Credit Documents, are true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (without duplication of any materiality qualifiers set
forth therein) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.01 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
5.    Attached hereto as Schedule 1 are calculations demonstrating compliance by
the Credit Parties with the financial covenants contained in Section 6.02 of the
Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, _____.
PULTEGROUP, INC.
By:     
Name:     
Title:     



Exhibit C - 2
Form of Compliance Certificate

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 6.02(a) – Debt to Capitalization Ratio.

A.
Indebtedness:            $_______________

B.
50% of Qualified Subordinated Debt:    $    

C.
Unrestricted Cash in Excess of $25,000,000:    $    

D.
Capitalization:             $    

E.
Debt to Capitalization Ratio ((Line I.A. – (Line I.B. + Line I.C)) ÷ Line
I.D):        %

II.
Section 6.02(b) –Interest Coverage Ratio.

A.
Interest Coverage Ratio:

1.
EBITDA for four consecutive fiscal quarters ending on the Statement Date (the
“Subject Period”):    $    

2.
Interest incurred during the Subject Period:    $    

3.
Interest income during the Subject Period:    $    

4.
Interest Coverage Ratio (Lines II.A.1 ÷ (Line II.A.2 – Line II.A.3)):
    _________ to 1.0

B.
Unrestricted Cash Ratio:    

1.
Unrestricted Cash as of the Statement Date:     $    

2.
Interest incurred during the Subject Period:    $    


Exhibit C - 3
Form of Compliance Certificate

--------------------------------------------------------------------------------




3.
Interest income during the Subject Period:    $    

4.
Unrestricted Cash Ratio (Line II.B.1 ÷ (Line II.B.2 – Line II.B.3)):
    _________ to 1.0

III.
Section 6.02(c) – Tangible Net Worth.

A.
Tangible Net Worth at Statement Date:

1.
Shareholders’ Equity or Net Worth of Borrower:    $    

2.
Intangibles:        $    


Exhibit C - 3
Form of Compliance Certificate

--------------------------------------------------------------------------------




3.
Tangible Net Worth (Line III.A.1 – Line III.A.2):    $    

B.
Base Amount:    $3,155,912,000

C.
50% of cumulative Net Income of Borrower and its Subsidiaries earned for each
completed fiscal quarter subsequent to July 23, 2014 to the date of
determination:    $    

D.
Minimum required Tangible Net Worth (Line III.B + Line III.C):    $    




Exhibit C - 4
Form of Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT D-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:    ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower(s):    PulteGroup, Inc., a Michigan corporation
4.
Administrative Agent: Bank of America, N.A., as Administrative Agent under the
Credit Agreement


Exhibit D-1 - 1
Form of Assignment and Assumption

--------------------------------------------------------------------------------




5.
Credit Agreement:    Term Loan Agreement, dated as of September 30, 2015, among
PulteGroup, Inc., a Michigan corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent

6.    Assigned Interest[s]:






Assignor[s]






Assignee[s]
Aggregate
Amount of
Commitments for all Lenders
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment




CUSIP
 Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]


By: _____________________________


[NAME OF ASSIGNOR]


By: _____________________________
    Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]


By: _____________________________
    Title:



Exhibit D-1 - 2
Form of Assignment and Assumption

--------------------------------------------------------------------------------




[NAME OF ASSIGNEE]


By: _____________________________
    Title:

Exhibit D-1 - 3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:
[Consented to:]


By: _________________________________
Title:



Exhibit D-1 - 4
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01(a) and (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

Exhibit D-1 - 5
Form of Assignment and Assumption

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Administrative Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of
____________________ [confirm that choice of law provision parallels the Credit
Agreement].





Exhibit D-1 - 6
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT D-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
Attached.

Exhibit D-2 - 1
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




[pultegroupinctermloan_image1.jpg]



Exhibit D-2 - 2
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




[pultegroupinctermloan_image2.jpg]



Exhibit D-2 - 3
Form of Administrative Questionnaire



--------------------------------------------------------------------------------







Exhibit D-2 - 4
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




[pultegroupinctermloan_image3.jpg]



Exhibit D-2 - 5
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




[pultegroupinctermloan_image4.jpg]



Exhibit D-2 - 6
Form of Administrative Questionnaire



--------------------------------------------------------------------------------







Exhibit D-2 - 7
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




EXHIBIT E
FORM OF GUARANTY
Dated as of September 30, 2015


FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to PULTEGROUP, INC., a Michigan corporation
(“Borrower”), by BANK OF AMERICA, N.A., in its capacity as Administrative Agent
under the Term Loan Agreement referenced herein (in such capacity and together
with its successors and assigns as permitted under the Credit Agreement,
“Administrative Agent”) and Lenders, as such term is defined in that certain
Term Loan Agreement dated as of September 30, 2015 among Borrower,
Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC. and CITIGROUP GLOBAL MARKETS INC., as Joint
Lead Arrangers and Joint Bookrunners (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement), the undersigned Subsidiaries of Borrower
(each a “Guarantor” and collectively, “Guarantors”) hereby jointly and severally
furnish their guaranty of the Guaranteed Obligations (as hereinafter defined) as
follows:
1.    Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of Borrower
to Administrative Agent and/or Lenders (Administrative Agent and Lenders are
collectively referred to herein as “Secured Parties” and individually as a
“Secured Party”), arising under the Credit Agreement, the other Credit
Documents, and all instruments, agreements and other documents of every kind and
nature now or hereafter executed in connection with the Credit Agreement and the
other Credit Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by Administrative Agent in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any
Guarantor or Borrower under the Bankruptcy Code (Title 11, United States Code),
any successor statute or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”); provided that the Guaranteed Obligations shall
exclude any Excluded Swap Obligations (as hereinafter defined). Secured Parties’
books and records showing the amount of the Guaranteed Obligations shall be
admissible in evidence in any action or proceeding, and, absent manifest error,
shall be binding upon each Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this

Exhibit E - 1
Form of Guaranty

--------------------------------------------------------------------------------




Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
Anything contained herein to the contrary notwithstanding, the obligations of
each Guarantor hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law.
2.    No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States. Each Guarantor
shall make all payments hereunder without setoff or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless such
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the respective Secured Parties) is imposed upon any
Guarantor with respect to any amount payable by it hereunder, such Guarantor
will pay to Administrative Agent (for the benefit of Secured Parties), on the
date on which such amount is due and payable hereunder, such additional amount
in U.S. dollars as shall be necessary to enable Administrative Agent (on behalf
of Secured Parties) to receive the same net amount which Administrative Agent
would have received on such due date had no such obligation been imposed upon
such Guarantor. Each Guarantor will deliver promptly to Administrative Agent
(for the benefit of Secured Parties) certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by such Guarantor hereunder. The obligations of each Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.
3.    Rights of Secured Parties. Each Guarantor consents and agrees that
Administrative Agent (for the benefit of Secured Parties) and/or Secured Parties
(as applicable) may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as Secured Parties, in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
4.    Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of Borrower; (b) any defense based on any claim
that any Guarantor’s obligations exceed or are more burdensome than those of
Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to require Administrative Agent
or any other Secured Party to proceed against Borrower, proceed against or
exhaust any security for the Guaranteed Obligations, or pursue any other remedy
in Administrative Agent’s or any other Secured Party’s power whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
Administrative Agent or any other Secured Party; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests,

Exhibit E - 2
Form of Guaranty

--------------------------------------------------------------------------------




notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.
5.    Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not Borrower or any other person or entity is joined as a party.
6.    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
(other than unasserted contingent claims for indemnification or expense
reimbursement for which no claim has been asserted or demanded) and any amounts
payable under this Guaranty have been indefeasibly paid and performed in full
and any commitments of Secured Parties or facilities provided by Secured Parties
with respect to the Guaranteed Obligations are terminated. If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of Secured Parties and shall
forthwith be paid to Administrative Agent (for the benefit of Secured Parties)
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
7.    Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations (other than
unasserted contingent claims for indemnification or expense reimbursement for
which no claim has been asserted or demanded) and any other amounts payable
under this Guaranty are indefeasibly paid in full in cash and any commitments of
Secured Parties or facilities provided by Secured Parties with respect to the
Guaranteed Obligations are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of Borrower or any Guarantor is made, or any
Secured Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by Secured
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not Administrative Agent (for the benefit of Secured
Parties) is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of
Guarantors under this paragraph shall survive termination of this Guaranty.
8.    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of Borrower or any other Guarantor owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of Borrower to such Guarantor as subrogee of any Secured Party
or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If
Administrative Agent (for the benefit of Secured Parties) so requests, any such
obligation or indebtedness of Borrower or any other Guarantor to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for
Administrative Agent (for the benefit of Secured Parties) and the proceeds
thereof shall be paid over to Administrative Agent (for the benefit of Secured
Parties) on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.
9.    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or

Exhibit E - 3
Form of Guaranty

--------------------------------------------------------------------------------




Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by Guarantors immediately upon demand by Administrative
Agent.
10.    Expenses. Guarantors shall pay on demand all documented out-of-pocket
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of Administrative Agent’s or any other Secured Party’s rights
under this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of Secured Parties in any proceeding any Debtor Relief Laws. The
obligations of Guarantors under this paragraph shall survive the payment in full
of the Guaranteed Obligations and termination of this Guaranty.
11.    Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by
Administrative Agent (for the benefit of Secured Parties) and Guarantors. No
failure by Administrative Agent to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by Administrative Agent (for
the benefit of Secured Parties) and Guarantors in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by Guarantors for the benefit of any Secured Party or any term or
provision thereof.
12.    Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from Borrower
and any other guarantor such information concerning the financial condition,
business and operations of Borrower and any such other guarantor as such
Guarantor requires, and that Secured Parties have no duty, and Guarantors are
not relying on any Secured Party at any time, to disclose to Guarantors any
information relating to the business, operations or financial condition of
Borrower or any other guarantor (the guarantor waiving any duty on the part of
any Secured Party to disclose such information and any defense relating to the
failure to provide the same).
13.    Setoff. If and to the extent any payment is not made when due hereunder,
each Secured Party and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Secured Party or
any such Affiliate to or for the credit or the account of any Guarantor against
any and all of the obligations of such Guarantor now or hereafter existing under
this Guaranty to such Secured Party or their respective Affiliates, irrespective
of whether or not such Secured Party or Affiliate shall have made any demand
under this Guaranty and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Secured Party different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; in accordance with the terms of
Section 10.08 of the Credit Agreement. The rights of each Secured Party and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Secured Party or their
respective Affiliates may have. Each Secured Party agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Exhibit E - 4
Form of Guaranty

--------------------------------------------------------------------------------




14.    Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect. By
execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Credit Documents are applicable to such Guarantor and shall be imposed upon such
Guarantor, and such Guarantor reaffirms that each such representation and
warranty is true and correct in all material respects (without duplication of
any materiality qualifiers set forth therein) and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions of the Credit Documents in
favor of the Credit Parties. In the event the Credit Agreement or any other
Credit Document shall cease to remain in effect for any reason whatsoever during
any period when any part of the Guaranteed Obligations remains unpaid, the
terms, covenants, and agreements of the Credit Agreement or such other Credit
Document incorporated herein by reference shall nevertheless continue in full
force and effect as obligations of such Guarantor under this Guaranty.
15.    Indemnification and Survival. Without limitation on any other obligations
of Guarantors or remedies of Administrative Agent (for the benefit of Secured
Parties) under this Guaranty, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless Secured Parties
from and against, and shall pay on demand, any and all damages, losses,
liabilities and related documented expenses (including attorneys’ fees and
expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by Secured Parties in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms. The obligations of each Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
16.    New Guarantors. Additional Persons (each such Person being referred to
herein as a “New Guarantor”) may, from time to time, become party hereto (and
thereby become a Guarantor) pursuant to the terms and conditions set forth in
Section 6.12 of the Credit Agreement by executing a Supplemental Guaranty in the
form of Exhibit A attached hereto. Each such New Guarantor hereby acknowledges,
agrees and confirms that, by its execution of such Supplemental Guaranty, such
New Guarantor will be deemed to be a Credit Party under the Credit Agreement and
a Guarantor for all purposes of the Credit Agreement and shall have all of the
obligations of Guarantors hereunder as if it had executed this Guaranty as of
the Closing Date.


17.    Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
New York. This Guaranty shall (a) bind each Guarantor and its successors and
assigns, provided that no Guarantor may assign its rights or obligations under
this Guaranty without the prior written consent of Administrative Agent (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of Secured Parties and their successors and assigns and any Secured
Party may, without notice to any Guarantor and without affecting any Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. Each Guarantor hereby
irrevocably (i) submits to the exclusive jurisdiction of any United

Exhibit E - 5
Form of Guaranty

--------------------------------------------------------------------------------




States Federal or State court sitting in New York, New York in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by any Secured Party in connection with
such action or proceeding shall be binding on each Guarantor if sent to such
Guarantor by registered or certified mail at its address specified below or such
other address as from time to time notified by such Guarantor. Each Guarantor
agrees that any Secured Party may disclose to any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in such Secured Party’s possession concerning any Guarantor, this Guaranty and
any security for this Guaranty. All notices and other communications to any
Guarantor under this Guaranty shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier to such Guarantor at its address set forth below or at such other
address in the United States as may be specified by such Guarantor in a written
notice delivered to Administrative Agent at such office as Administrative Agent
may designate for such purpose from time to time in a written notice to
Guarantors.
18.    WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND EACH SECURED PARTY EACH IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
19.    Keepwell. At the time the Guaranteed Obligations of any Specified Credit
Party become effective with respect to any Swap Obligation, each Credit Party
that is a Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under this Guaranty and the other Credit Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Credit Party for
all purposes of the Commodity Exchange Act.


20.    Definitions. As used herein, the following terms shall have the
respective meanings as follows:
(a)     “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.


(b)    “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the

Exhibit E - 6
Form of Guaranty

--------------------------------------------------------------------------------




Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 19 hereof and
any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Credit Parties) at the time the guaranty of such Guarantor, or a grant by
such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.


(c)    “Qualified ECP Guarantor” means, at any time, each Credit Party with
total assets exceeding $10,000,000 or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another person to qualify as an “eligible contract participant” at such time
under §1a(18)(A)(v)(II) of the Commodity Exchange Act.


(d)    “Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 19 hereof).


(e)    “Swap Obligation” means with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.



Exhibit E - 7
Form of Guaranty

--------------------------------------------------------------------------------




Executed as of the date first written above.
Guarantors:


 
Centex International II, LLC
Centex LLC
Centex Real Estate Corporation
Del Webb Communities, Inc.
Del Webb Corporation
Del Webb's Coventry Homes, Inc.
DiVosta Homes Holdings, LLC
Nomas LLC
PH 19 Corporation
PH1 Corporation
PN II, Inc.
Potomac Yard Development LLC
Preserve II, Inc.
Pulte Arizona Services, Inc.
Pulte Development Corporation
Pulte Development New Mexico, Inc.
Pulte Home Corporation
Pulte Homes of Minnesota LLC
Pulte Homes of New England LLC
Pulte Homes of New Mexico, Inc.
Pulte Homes of New York LLC
Pulte Homes of Ohio LLC
Pulte Homes of St. Louis, LLC
Pulte Land Company, LLC
Pulte Texas Holdings, LLC
Pulte/BP Murrieta Hills, LLC
Pulte Homes Tennessee, Inc. (f/k/a Radnor Homes, Inc.)
RN Acquisition 2 Corp.
Centex Homes, LLC
 




 
                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
 







[continued on following page]

Exhibit E - 8
Form of Guaranty

--------------------------------------------------------------------------------






Centex Development Company, L.P.


By: Centex Homes
Its: General Partner


By: Centex Real Estate Corporation
Its: Managing Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer


Centex Homes


By: Centex Real Estate Corporation
Its: Managing Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
Del Webb Texas Limited Partnership


By: Del Webb Southwest Co.
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer


DiVosta Homes, L.P.


By: DiVosta Homes Holdings, LLC
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
Pulte Homes of NJ, Limited Partnership


By: Pulte Home Corporation of The
   Delaware Valley
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer


Pulte Homes of PA, Limited Partnership


By: PH 50 LLC
Its: General Partner


                  
By: Stephen Schlageter
Title: Manager
 
 


[continues on following page]




 


Exhibit E - 9
Form of Guaranty

--------------------------------------------------------------------------------
































Pulte Homes of Texas, L.P.


By: Pulte Nevada I LLC
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer






























Pulte Homes Tennessee Limited Partnership


By: Pulte Homes Tennessee, Inc.
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
Pulte Realty Limited Partnership


By: PH 55 LLC
Its: General Partner


By: Pulte Realty Holdings, Inc.
Its: Sole Member


                  
By: David Furstenberg
Title: President and Treasurer


Pulte Homes of Indiana, LLC




                  
By: Steven M. Cook
Title: Manager




Pulte Realty Holdings, Inc.




                  
By: David Furstenberg
Title: President and Treasurer
 
 










Exhibit E - 10
Form of Guaranty

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF SUPPLEMENTAL GUARANTY
September 30, 2015
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is hereby made to (a) that certain Term Loan Agreement dated as of
September 30, 2015 among PULTEGROUP, INC., a Michigan corporation, BANK OF
AMERICA, N.A., as Administrative Agent, Lenders party thereto, JPMORGAN CHASE
BANK, N.A., as Syndication Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, J.P. MORGAN SECURITIES LLC, SUNTRUST ROBINSON HUMPHREY, INC., and
CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Bookrunners (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) and (b) that certain Guaranty, dated as of even
date with the Credit Agreement, executed and delivered by each Guarantor party
thereto in favor of Secured Parties (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Guaranty).


In accordance with Section 6.12 of the Credit Agreement and Section 16 of the
Guaranty, the undersigned, [GUARANTOR], a [corporation/limited
partnership/limited liability company] organized under the laws of [_______],
hereby acknowledges, agrees and confirms that, by its execution hereof, the
undersigned will be deemed to be a Credit Party under the Credit Agreement and a
Guarantor for all purposes of the Credit Agreement and shall have all of the
obligations of Guarantors under the Guaranty as if it had executed the Guaranty
as of the Closing Date (as such term is defined in the Credit Agreement).
Further, the undersigned hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the
Guaranty and in the Credit Agreement, including without limitation (a) all of
the representations and warranties of the Credit Parties set forth in the Credit
Agreement, (b) all of the affirmative and negative covenants of the Credit
Parties set forth in the Credit Agreement and (c) all of the guaranty
obligations set forth in the Guaranty. The obligations of the undersigned under
the Guaranty and under the Credit Agreement will be joint and several with each
other Person qualifying as a Guarantor under the Guaranty.
    
This Supplemental Guaranty shall be governed by, and construed in accordance
with, the internal laws of the State of New York.





Exhibit E - 11
Form of Guaranty

--------------------------------------------------------------------------------






In witness whereof, this Supplemental Guaranty has been duly executed by the
undersigned as of the date first written above.




    
[NAME OF NEW GUARANTOR]




By:    
Name:    
Title:    





Exhibit E - 12
Form of Guaranty

--------------------------------------------------------------------------------




EXHIBIT F
OPINION MATTERS
The matters contained in the following Sections of the Term Loan Agreement
should be covered by the legal opinion:
•
Section 5.03

•
Section 5.04

•
Section 5.05

•
Section 5.06

•
Section 5.07

•
Section 5.11

•
Section 5.17(b)




Exhibit F - 1
Opinion Matters

--------------------------------------------------------------------------------




EXHIBIT G-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of September 30,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PulteGroup, Inc., a Michigan corporation
(“Borrower”), Bank of America, N.A., as Administrative Agent for the Lenders,
and each Lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:        

Name:

Title:
Date: ________ __, 20[ ]



Exhibit G-1 - 1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT G-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of September 30,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PulteGroup, Inc., a Michigan corporation
(“Borrower”), Bank of America, N.A., as Administrative Agent for the Lenders,
and each Lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non‑U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:        

Name:

Title:
Date: ________ __, 20[ ]



Exhibit G-2 - 1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT G-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of September 30,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PulteGroup, Inc., a Michigan corporation
(“Borrower”), Bank of America, N.A., as Administrative Agent for the Lenders,
and each Lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:        

Name:

Title:
Date: ________ __, 20[ ]



Exhibit G-3 - 1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT G-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Agreement dated as of September 30,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PulteGroup, Inc., a Michigan corporation
(“Borrower”), Bank of America, N.A., as Administrative Agent for the Lenders,
and each Lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:        

Name:

Title:
Date: ________ __, 20[ ]

Exhibit G- 4 - 1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------







Exhibit G- 4 - 2
U.S. Tax Compliance Certificate